Exhibit 10.3

 

 

 

SALE AGREEMENT

dated as of May 30, 2019

between

CAPITAL ONE AUTO RECEIVABLES, LLC

and

CAPITAL ONE PRIME AUTO RECEIVABLES TRUST 2019-1,

as Purchaser

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND USAGE

     1  

SECTION 1.1

  Definitions      1  

SECTION 1.2

  Other Interpretive Provisions      1  

ARTICLE II PURCHASE

     2  

SECTION 2.1

  Conveyance of Transferred Assets      2  

ARTICLE III REPRESENTATIONS, WARRANTIES AND COVENANTS

     2  

SECTION 3.1

  Representations and Warranties of the Seller      2  

SECTION 3.2

  Representations and Warranties of the Seller Regarding the Transferred Assets
     3  

SECTION 3.3

  Liability of the Seller      3  

SECTION 3.4

  Merger or Consolidation of, or Assumption of the Obligations of, Seller      5
 

SECTION 3.5

  Seller May Own Notes and Certificates      5  

SECTION 3.6

  Compliance with Organizational Documents      5  

SECTION 3.7

  Protection of Title      5  

SECTION 3.8

  Other Liens or Interests      6  

SECTION 3.9

  Exchange Act Filings      6  

SECTION 3.10

  Sarbanes-Oxley Act Requirements      6  

SECTION 3.11

  Compliance with the FDIC Rule      6  

SECTION 3.12

  Noteholder Communication      6  

ARTICLE IV MISCELLANEOUS

     7  

SECTION 4.1

  Transfers Intended as Sale; Security Interest      7  

SECTION 4.2

  Notices, Etc.      8  

SECTION 4.3

  Choice of Law      8  

SECTION 4.4

  Headings      9  

SECTION 4.5

  Counterparts      9  

SECTION 4.6

  Amendment      9  

SECTION 4.7

  Waivers      10  

SECTION 4.8

  Entire Agreement      10  

SECTION 4.9

  Severability of Provisions      10  

SECTION 4.10

  Binding Effect      10  

SECTION 4.11

  Acknowledgment and Agreement      11  

SECTION 4.12

  Cumulative Remedies      11  

 

   i    COPAR 2019-1 Sale Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION 4.13

  Nonpetition Covenant      11  

SECTION 4.14

  Submission to Jurisdiction; Waiver of Jury Trial      11  

SECTION 4.15

  Limitation of Liability of Owner Trustee      12  

SECTION 4.16

  Third-Party Beneficiaries      12  

EXHIBITS

 

Exhibit A    Form of Assignment Pursuant to Sale Agreement Schedule I    Notice
Addresses Schedule II    Perfection Representations, Warranties and Covenants
Appendix A    Definitions

 

   ii    COPAR 2019-1 Sale Agreement



--------------------------------------------------------------------------------

THIS SALE AGREEMENT is made and entered into as of May 30, 2019 (as amended,
restated, supplemented or otherwise modified and in effect from time to time,
this “Agreement”) by CAPITAL ONE AUTO RECEIVABLES, LLC, a Delaware limited
liability company (the “Seller”), and CAPITAL ONE PRIME AUTO RECEIVABLES TRUST
2019-1, a Delaware statutory trust (the “Issuer”).

WITNESSETH:

WHEREAS, the Issuer desires to purchase from the Seller a portfolio of motor
vehicle receivables, including motor vehicle retail installment sale contracts
and/or installment loans that are secured by new and used automobiles,
light-duty trucks, SUVs and vans; and

WHEREAS, the Seller is willing to sell such portfolio of motor vehicle
receivables and related property to the Issuer on the terms and conditions set
forth in this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND USAGE

SECTION 1.1 Definitions. Except as otherwise defined herein or as the context
may otherwise require, capitalized terms used but not otherwise defined herein
are defined in Appendix A hereto, which also contains rules as to usage that are
applicable herein.

SECTION 1.2 Other Interpretive Provisions. For purposes of this Agreement,
unless the context otherwise requires: (a) accounting terms not otherwise
defined in this Agreement, and accounting terms partly defined in this Agreement
to the extent not defined, shall have the respective meanings given to them
under GAAP (provided, that, to the extent that the definitions in this Agreement
and GAAP conflict, the definitions in this Agreement shall control); (b) terms
defined in Article 9 of the UCC as in effect in the relevant jurisdiction and
not otherwise defined in this Agreement are used as defined in that Article;
(c) the words “hereof,” “herein” and “hereunder” and words of similar import
refer to this Agreement as a whole and not to any particular provision of this
Agreement; (d) references to any Article, Section, Schedule, Appendix or Exhibit
are references to Articles, Sections, Schedules, Appendices and Exhibits in or
to this Agreement and references to any paragraph, subsection, clause or other
subdivision within any Section or definition refer to such paragraph,
subsection, clause or other subdivision of such Section or definition; (e) the
term “including” and all variations thereof means “including without
limitation”; (f) except as otherwise expressly provided herein, references to
any law or regulation refer to that law or regulation as amended from time to
time and include any successor law or regulation; (g) references to any Person
include that Person’s successors and assigns; and (h) headings are for purposes
of reference only and shall not otherwise affect the meaning or interpretation
of any provision hereof.

 

      COPAR 2019-1 Sale Agreement



--------------------------------------------------------------------------------

ARTICLE II

PURCHASE

SECTION 2.1 Conveyance of Transferred Assets. In consideration of the Issuer’s
sale and delivery to, or upon the order of, the Seller of (i) all of the Notes
and (ii) the Certificates on the Closing Date, the Seller does hereby sell,
transfer, assign, set over, sell and otherwise convey to the Issuer without
recourse (subject to the obligations herein) on the Closing Date all of its
right, title, interest, claims and demands, whether now owned or hereafter
acquired, in, to and under the Transferred Assets, as evidenced by an assignment
substantially in the form of Exhibit A (the “Assignment”) delivered on the
Closing Date. The sale, transfer, assignment and conveyance made hereunder does
not constitute and is not intended to result in an assumption by the Issuer of
any obligation of the Seller or the Originator to the Obligors, the Dealers,
insurers or any other Person in connection with the Receivables or the other
assets and properties conveyed hereunder or any agreement, document or
instrument related thereto.

ARTICLE III

REPRESENTATIONS, WARRANTIES AND COVENANTS

SECTION 3.1 Representations and Warranties of the Seller. The Seller makes the
following representations and warranties as of the Closing Date on which the
Issuer will be deemed to have relied in acquiring the Transferred Assets:

(a) Existence and Power. The Seller is a limited liability company validly
existing and in good standing under the laws of the State of Delaware and has,
in all material respects, all power and authority to carry on its business as it
is now conducted. The Seller has obtained all necessary licenses and approvals
in each jurisdiction where the failure to do so would materially and adversely
affect the ability of the Seller to perform its obligations under this Agreement
or affect the enforceability or collectability of the Receivables or any other
part of the Transferred Assets.

(b) Authorization and No Contravention. The execution, delivery and performance
by the Seller of this Agreement (i) have been duly authorized by all necessary
limited liability company action on the part of the Seller and (ii) do not
contravene or constitute a default under (A) any applicable order, law, rule or
regulation, (B) its organizational documents or (C) any material agreement,
contract, order or other instrument to which it is a party or its property is
subject (other than violations which do not affect the legality, validity or
enforceability of such agreements or which, individually or in the aggregate,
would not materially and adversely affect the transactions contemplated by, or
the Seller’s ability to perform its obligations under, this Agreement).

(c) No Consent Required. No approval or authorization by, or filing with, any
Governmental Authority is required in connection with the execution, delivery
and performance by the Seller of this Agreement other than (i) UCC filings,
(ii) approvals and authorizations that have previously been obtained and filings
that have previously been made and (iii) approvals, authorizations or filings
which, if not obtained or made, would not have a material adverse effect on the
enforceability or collectability of the Receivables or any other part of the
Transferred Assets or would not materially and adversely affect the ability of
the Seller to perform its obligations under this Agreement.

 

   -2-    COPAR 2019-1 Sale Agreement



--------------------------------------------------------------------------------

(d) Binding Effect. This Agreement constitutes the legal, valid and binding
obligation of the Seller enforceable against the Seller in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, receivership, conservatorship or other
similar laws affecting the enforcement of creditors’ rights generally and, if
applicable, the rights of creditors of limited liability companies from time to
time in effect or by general principles of equity.

(e) No Proceedings. There are no Proceedings pending or, to the knowledge of the
Seller, threatened against the Seller before or by any Governmental Authority
that (i) assert the invalidity or unenforceability of this Agreement or
(ii) seek any determination or ruling that would materially and adversely affect
the performance by the Seller of its obligations under this Agreement.

(f) Lien Filings. The Seller is not aware of any material judgment, ERISA or tax
lien filings against the Seller.

SECTION 3.2 Representations and Warranties of the Seller Regarding the
Transferred Assets. On the date hereof, the Seller hereby makes the following
representations and warranties to the Issuer, on which the Issuer will be deemed
to have relied in acquiring the Transferred Assets:

(a) The Receivables and the other Transferred Assets have been validly assigned
by the Seller to the Issuer.

(b) The Seller has not authorized the filing of and is not aware of any
financing statements against the Seller that includes a description of
collateral covering any Receivable other than any financing statement relating
to security interests granted under the Transaction Documents or that have been
or, prior to the assignment of such Receivables hereunder, will be terminated,
amended or released. This Agreement creates a valid and continuing security
interest in the Receivables (other than the Related Security with respect
thereto, to the extent that an ownership interest therein cannot be perfected by
the filing of a financing statement) in favor of the Issuer which security
interest is prior to all other Liens created by the Seller (other than Permitted
Liens) and is enforceable as such against all other creditors of and purchasers
and assignees from the Seller.

(c) The representations and warranties regarding creation, perfection and
priority of security interests in the Transferred Assets, which are attached to
this Agreement as Schedule II, are true and correct.

SECTION 3.3 Liability of the Seller.

(a) The Seller shall be liable in accordance herewith only to the extent of the
obligations specifically undertaken by the Seller under this Agreement.

 

   -3-    COPAR 2019-1 Sale Agreement



--------------------------------------------------------------------------------

(b) The Seller shall indemnify, defend, and hold harmless the Issuer, the Owner
Trustee and the Indenture Trustee from and against any loss, liability or
expense (including reasonable attorneys’ fees and expenses and court costs and
any losses incurred in connection with a successful defense, in whole or part,
of any claim that the Indenture Trustee breached its standard of care and legal
fees and expenses incurred in actions against the indemnifying party) incurred
by reason of the Seller’s violation of federal or State securities laws in
connection with the registration or the sale of the Notes.

(c) Indemnification under this Section 3.3 will survive the resignation or
removal of the Owner Trustee or the Indenture Trustee and the termination or
assignment of this Agreement and will include, without limitation, reasonable
fees and expenses of counsel and expenses of litigation including those incurred
in connection with the enforcement of the Indenture Trustee’s rights (including
indemnification rights) under the Transaction Documents. If the Seller has made
any indemnity payments pursuant to this Section 3.3 and the Person to or on
behalf of whom such payments are made thereafter collects any of such amounts
from others, such Person will promptly repay such amounts to the Seller, without
interest.

(d) The Seller’s obligations under this Agreement and the other Transaction
Documents are obligations solely of the Seller and will not constitute a claim
against the Seller to the extent that the Seller does not have funds sufficient
to make payment of such obligations. In furtherance of and not in derogation of
the foregoing, the Issuer, the Servicer, the Indenture Trustee and the Owner
Trustee, by entering into or accepting this Agreement, acknowledge and agree
that they have no right, title or interest in or to the Other Assets of the
Seller. To the extent that, notwithstanding the agreements and provisions
contained in the preceding sentence, the Issuer, the Servicer, the Indenture
Trustee or the Owner Trustee either (i) asserts an interest in, claim to or
benefit in or from Other Assets or (ii) is deemed to have any such interest in,
claim to or benefit in or from Other Assets, whether by operation of law, legal
process, pursuant to applicable provisions of insolvency laws or otherwise
(including by virtue of Section 1111(b) of the Bankruptcy Code or any successor
provision having similar effect under the Bankruptcy Code), then the Issuer, the
Servicer, the Indenture Trustee or the Owner Trustee further acknowledges and
agrees that any such interest in, claim to or benefit in or from Other Assets is
and will be expressly subordinated to the indefeasible payment in full of the
other obligations and liabilities which, under the terms of the relevant
documents relating to the securitization or conveyance of such Other Assets, are
entitled to be paid from, entitled to the benefits of, or otherwise secured by
such Other Assets (whether or not any such entitlement or security interest is
legally perfected or otherwise entitled to a priority of distributions or
application under applicable law, including insolvency laws, and whether or not
asserted against the Seller), including the payment of post-petition interest on
such other obligations and liabilities. This subordination agreement will be
deemed a subordination agreement within the meaning of Section 510(a) of the
Bankruptcy Code. The Issuer, the Servicer, the Indenture Trustee and the Owner
Trustee each further acknowledges and agrees that no adequate remedy at law
exists for a breach of this Section 3.3(d) and the terms of this Section 3.3(d)
may be enforced by an action for specific performance. The provisions of this
Section 3.3(d) will be for the third-party benefit of those entitled to rely
thereon and will survive the termination of or the assignment of this Agreement,
and the resignation or removal of any indemnified party. Any amounts payable to
the Indenture Trustee pursuant to this Section 3.3(d), to the extent not paid by
the Seller, shall be paid by the Issuer in accordance with Section 8.5(a) of the
Indenture.

 

   -4-    COPAR 2019-1 Sale Agreement



--------------------------------------------------------------------------------

SECTION 3.4 Merger or Consolidation of, or Assumption of the Obligations of,
Seller. Any Person (i) into which the Seller may be merged or converted or with
which it may be consolidated, to which it may sell or transfer its business and
assets as a whole or substantially as a whole, (ii) resulting from any merger,
sale, transfer, conversion, or consolidation to which the Seller shall be a
party, (iii) succeeding to the business of the Seller, or (iv) more than 50% of
the voting stock or voting power and 50% or more of the economic equity of which
is owned directly or indirectly by Capital One Financial Corporation, which
Person in any of the foregoing cases executes an agreement of assumption to
perform every obligation of the Seller under this Agreement, will be the
successor to the Seller under this Agreement without the execution or filing of
any document or any further act on the part of any of the parties to this
Agreement anything herein to the contrary notwithstanding. The Seller shall
provide notice of any merger, conversion, consolidation or succession pursuant
to this Section 3.5 to the Administrator. Notwithstanding the foregoing, if the
Seller enters into any of the foregoing transactions and is not the surviving
entity, the Seller will deliver to the Indenture Trustee and the Owner Trustee
an Opinion of Counsel either (A) stating that, in the opinion of such counsel,
all financing statements and continuation statements and amendments thereto have
been executed and filed that are necessary to preserve and protect the interest
of the Issuer and, if the Notes are Outstanding, the Indenture Trustee for the
benefit of the Noteholders, respectively, in the Receivables, or (B) stating
that, in the opinion of such counsel, no such action is necessary to preserve
and protect such interest.

SECTION 3.5 Seller May Own Notes and Certificates. The Seller, and any Affiliate
of the Seller, may in its individual or any other capacity become the owner or
pledgee of Notes and Certificates with the same rights as it would have if it
were not the Seller or an Affiliate thereof, except as otherwise expressly
provided herein or in the other Transaction Documents. Except as set forth
herein or in the other Transaction Documents, Notes and Certificates so owned by
the Seller or any such Affiliate will have an equal and proportionate benefit
under the provisions of this Agreement and the other Transaction Documents,
without preference, priority, or distinction as among all of the Notes and
Certificates.

SECTION 3.6 Compliance with Organizational Documents. The Seller shall comply
with its limited liability company agreement and other organizational documents.

SECTION 3.7 Protection of Title.

(a) The Seller shall authorize and file such financing statements and cause to
be authorized and filed such continuation and other financing statements, all in
such manner and in such places as may be required by law fully to preserve,
maintain and protect the interest of the Issuer under this Agreement in the
Purchased Assets (to the extent that the interest of the Issuer therein can be
perfected by the filing of a financing statement). The Seller shall deliver (or
cause to be delivered) to the Issuer file-stamped copies of, or filing receipts
for, any document filed as provided above, as soon as available following such
filing.

(b) The Seller shall notify the Issuer in writing within ten (10) days following
the occurrence of (i) any change in the Seller’s organizational structure as a
limited liability company, (ii) any change in the Seller’s “location” (within
the meaning of Section 9-307 of the UCC) and (iii) any change in the Seller’s
name, and shall take all action prior to making such

 

   -5-    COPAR 2019-1 Sale Agreement



--------------------------------------------------------------------------------

change (or shall have made arrangements to take such action substantially
simultaneously with such change, if it is not practicable to take such action in
advance) reasonably necessary or advisable in the opinion of the Issuer to amend
all previously filed financing statements or continuation statements described
in paragraph (a) above. The Seller will at all times maintain its “location”
within the United States.

(c) The Seller shall maintain (or shall cause the Servicer to maintain) its
computer systems so that, from time to time after the conveyance under this
Agreement of the Receivables, the master computer records (including any backup
archives) that refer to a Receivable shall indicate clearly the interest of the
Issuer (or any subsequent assignee of the Issuer) in such Receivable and that
such Receivable is owned by such Person. Indication of such Person’s interest in
a Receivable shall not be deleted from or modified on such computer systems
until, and only until, the related Receivable shall have been paid in full or
repurchased.

(d) If at any time the Seller shall propose to sell, grant a security interest
in or otherwise transfer any interest in motor vehicle receivables to any
prospective purchaser, lender or other transferee, the Seller shall give to such
prospective purchaser, lender or other transferee computer tapes, records or
printouts (including any restored from backup archives) that, if they shall
refer in any manner whatsoever to any Receivable, shall indicate clearly that
such Receivable has been sold and is owned by the Issuer (or any subsequent
assignee of the Issuer).

SECTION 3.8 Other Liens or Interests. Except for the conveyances and grants of
security interests pursuant to this Agreement and the other Transaction
Documents, the Seller shall not sell, pledge, assign or transfer the Receivables
or other property transferred to the Issuer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien (other than Permitted Liens)
on any interest therein, and the Seller shall defend the right, title and
interest of the Issuer in, to and under such Receivables or other property
transferred to the Issuer against all claims of third parties claiming through
or under the Seller.

SECTION 3.9 Exchange Act Filings. The Issuer hereby authorizes the Seller to
prepare, sign, certify and file any and all reports, statements and information
respecting the Issuer and/or the Notes required to be filed pursuant to the
Exchange Act, and the rules thereunder.

SECTION 3.10 Sarbanes-Oxley Act Requirements. To the extent any documents are
required to be filed or any certification is required to be made with respect to
the Issuer or the Notes pursuant to the Sarbanes-Oxley Act, the Issuer hereby
authorizes the Seller to prepare, sign, certify and file any such documents or
certifications on behalf of the Issuer.

SECTION 3.11 Compliance with the FDIC Rule. The Seller (i) shall perform the
covenants set forth in Article XII of the Indenture applicable to it and
(ii) shall facilitate compliance with Article XII of the Indenture by the
Capital One Parties.

SECTION 3.12 Noteholder Communication. A Noteholder (if the Notes are
represented by Definitive Notes) or a Note Owner (if the Notes are represented
by Book-Entry Notes) may send a request to the Seller at any time notifying the
Seller that such Noteholder or Note Owner, as applicable, would like to
communicate with other Noteholders or Note Owners,

 

   -6-    COPAR 2019-1 Sale Agreement



--------------------------------------------------------------------------------

as applicable, with respect to an exercise of their rights under the terms of
the Transaction Documents. If the requesting party is not a Noteholder as
reflected on the Note Register, the Seller may require that the requesting party
provide Verification Documents. Each request must include (i) the name of the
requesting Noteholder or Note Owner, as applicable and (ii) a description of the
method by which other Noteholders or Note Owners, as applicable, may contact the
requesting Noteholder or Note Owner. A Noteholder or Note Owner, as applicable,
that delivers a request under this Section 3.12 will be deemed to have certified
to the Issuer, the Seller and the Bank that its request to communicate with
other Noteholders or Note Owners, as applicable, relates solely to a possible
exercise of rights under the Indenture or the other Transaction Documents, and
will not be used for other purposes. In each monthly distribution report on Form
10-D under the Exchange Act with respect to the Issuer, the Seller shall include
disclosure regarding any request that complies with the requirements of this
Section 3.12 received during the related Collection Period from a Noteholder or
Note Owner to communicate with other Noteholders or Note Owners, as applicable,
related to the Noteholders or Note Owners exercising their rights under the
terms of the Transaction Documents. The disclosure in such Form 10-D regarding
the request to communicate shall include (w) the name of the investor making the
request, (x) the date the request was received, (y) a statement to the effect
that the Seller has received a request from such Noteholder or Note Owner, as
applicable, stating that such Noteholder or Note Owner, as applicable, is
interested in communicating with other Noteholders or Note Owners, as
applicable, with regard to the possible exercise of rights under the Transaction
Documents, and (z) a description of the method other Noteholders or Note Owners,
as applicable, may use to contact the requesting Noteholder or Note Owner. The
Seller and the Servicer will be responsible for any expenses incurred in
connection with the filing of such disclosure and the reimbursement of any costs
incurred by the Indenture Trustee in connection with the preparation thereof.

ARTICLE IV

MISCELLANEOUS

SECTION 4.1 Transfers Intended as Sale; Security Interest.

(a) Each of the parties hereto expressly intends and agrees that the transfers
contemplated and effected under this Agreement are complete and absolute sales,
transfers and assignments rather than pledges or assignments of only a security
interest and shall be given effect as such for all purposes. It is further the
intention of the parties hereto that the Receivables and the related Transferred
Assets shall not be part of the Seller’s estate in the event of a bankruptcy or
insolvency of the Seller. The sales and transfers by the Seller of the
Receivables and related Transferred Assets hereunder are and shall be without
recourse to, or representation or warranty (express or implied) by, the Seller,
except as otherwise specifically provided herein. The limited rights of recourse
specified herein against the Seller are intended to provide a remedy for breach
of representations and warranties relating to the condition of the property
sold, rather than to the collectibility of the Receivables.

 

   -7-    COPAR 2019-1 Sale Agreement



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, in the event that the Receivables and other
Transferred Assets are held to be property of the Seller, or if for any reason
this Agreement is held or deemed to create indebtedness or a security interest
in the Receivables and other Transferred Assets, then it is intended that:

(i) This Agreement shall be deemed to be a security agreement within the meaning
of Articles 8 and 9 of the New York UCC and the UCC of any other applicable
jurisdiction;

(ii) The conveyance provided for in Section 2.1 shall be deemed to be a grant by
the Seller of, and the Seller hereby grants to the Issuer, a security interest
in all of its right (including the power to convey title thereto), title and
interest, whether now owned or hereafter acquired, in and to the Receivables and
other Transferred Assets, to secure such indebtedness and the performance of the
obligations of the Seller hereunder;

(iii) The possession by the Issuer or its agent of the Receivable Files and any
other property that constitute instruments, money, negotiable documents or
chattel paper shall be deemed to be “possession by the secured party” or
possession by the purchaser or a Person designated by such purchaser, for
purposes of perfecting such security interest pursuant to the New York UCC and
the UCC of any other applicable jurisdiction; and

(iv) Notifications to Persons holding such property, and acknowledgments,
receipts or confirmations from Persons holding such property, shall be deemed to
be notifications to, or acknowledgments, receipts or confirmations from, bailees
or agents (as applicable) of the Issuer for the purpose of perfecting such
security interest under applicable law.

SECTION 4.2 Notices, Etc. All demands, notices and communications hereunder
shall be in writing and shall be delivered or mailed by registered or certified
first-class United States mail, postage prepaid, hand delivery, prepaid courier
service, or by e-mail (if an applicable e-mail address is provided on Schedule I
hereto), and addressed in each case as specified on Schedule I, or at such other
address as shall be designated by any of the specified addressees in a written
notice to the other parties hereto. Any notice required or permitted to be
mailed to a Noteholder or Certificateholder shall be given by first class mail,
postage prepaid, at the address of such Noteholder or Certificateholder as shown
in the Note Register. Delivery shall occur only upon receipt or reported tender
of such communication by an officer of the recipient entitled to receive such
notices located at the address of such recipient for notices hereunder;
provided, however, that any notice to a Noteholder or Certificateholder mailed
within the time and manner prescribed in this Agreement shall be conclusively
presumed to have been duly given, whether or not the Noteholder or
Certificateholder shall receive such notice.

SECTION 4.3 Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL, SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO THE RULES THEREOF RELATING TO CONFLICTS OF LAW, OTHER THAN SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE
WITH SUCH LAWS.

 

   -8-    COPAR 2019-1 Sale Agreement



--------------------------------------------------------------------------------

SECTION 4.4 Headings. The section headings hereof have been inserted for
convenience only and shall not be construed to affect the meaning, construction
or effect of this Agreement.

SECTION 4.5 Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original,
regardless of whether delivered in physical or electronic form, but all of such
counterparts shall together constitute but one and the same instrument.

SECTION 4.6 Amendment.

(a) Any term or provision of this Agreement (including Appendix A hereto) may be
amended by the Seller without the consent of the Indenture Trustee, any
Noteholder, the Owner Trustee or any other Person subject to the satisfaction of
one of the following conditions:

(i) The Seller delivers an Opinion of Counsel or an Officer’s Certificate to the
Indenture Trustee to the effect that such amendment will not materially and
adversely affect the interests of the Noteholders; or

(ii) The Rating Agency Condition is satisfied with respect to such amendment and
the Seller notifies the Indenture Trustee in writing that the Rating Agency
Condition is satisfied with respect to such amendment.

(b) This Agreement (including Appendix A) may also be amended from time to time
by the Issuer and the Seller, with the consent of the Holders of Notes
evidencing not less than a majority of the Outstanding Note Balance of the
Controlling Class, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement or of
modifying in any manner the rights of the Noteholders or the Certificateholders.
It will not be necessary for the consent of Noteholders or Certificateholders to
approve the particular form of any proposed amendment or consent, but it will be
sufficient if such consent approves the substance thereof. The manner of
obtaining such consents (and any other consents of Noteholders and
Certificateholders provided for in this Agreement) and of evidencing the
authorization of the execution thereof by Noteholders and Certificateholders
will be subject to such reasonable requirements as the Indenture Trustee and
Owner Trustee may prescribe, including the establishment of record dates
pursuant to the Depository Agreement.

(c) Prior to the execution of any amendment pursuant to this Section 4.6, the
Seller shall provide written notification of the substance of such amendment to
each Rating Agency; and promptly after the execution of any such amendment, the
Seller shall furnish a copy of such amendment to each Rating Agency, the Issuer,
the Owner Trustee and the Indenture Trustee; provided, that no amendment
pursuant to this Section 4.6 shall be effective which materially and adversely
affects the rights, protections or duties of the Indenture Trustee or the Owner
Trustee without the prior written consent of such Person.

(d) Prior to the execution of any amendment to this Agreement, the Owner Trustee
and the Indenture Trustee shall be entitled to receive and conclusively rely
upon an Opinion of Counsel stating that the execution of such amendment is
authorized or permitted by this Agreement and an Officer’s Certificate of the
Seller or the Administrator that all conditions precedent to the execution and
delivery of such amendment have been satisfied.

 

   -9-    COPAR 2019-1 Sale Agreement



--------------------------------------------------------------------------------

(e) Notwithstanding subsections (a) and (b) of this Section 4.6, this Agreement
may only be amended by the Seller if (i) the Majority Certificateholders or, if
100% of the aggregate Percentage Interests is then beneficially owned by the
Bank and/or its Affiliates, such Person (or Persons), consent to such amendment
or (ii) such amendment shall not, as evidenced by an Officer’s Certificate of
the Seller or an Opinion of Counsel delivered to the Indenture Trustee and the
Owner Trustee, materially and adversely affect the interests of the
Certificateholders. In determining whether 100% of the aggregate Percentage
Interests is then beneficially owned by the Bank and/or its Affiliates for
purposes of clause (i), any party shall be entitled to rely on an Officer’s
Certificate or similar certification of the Bank or any Affiliate thereof to
such effect.

(f) Notwithstanding anything herein to the contrary, for purposes of classifying
the Issuer as a grantor trust under the Code, no amendment shall be made to this
Agreement that would (i) result in a variation of the investment of the
beneficial owners of the Certificates for purposes of the United States Treasury
Regulation section 301.7701-4(c) without the consent of Noteholders evidencing
at least a majority of the Outstanding Note Balance of the Controlling Class and
the Majority Certificateholders or (ii) cause the Issuer (or any part thereof)
to be classified as other than a grantor trust under subtitle A, chapter 1,
subchapter J, part I, subpart E of the Code without the consent of all of the
Noteholders and all of the Certificateholders.

SECTION 4.7 Waivers. No failure or delay on the part of the Seller, the Issuer
or the Indenture Trustee in exercising any power or right hereunder (to the
extent such Person has any power or right hereunder) shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power or right
preclude any other or further exercise thereof or the exercise of any other
power or right. No notice to or demand on the Issuer or the Seller in any case
shall entitle it to any notice or demand in similar or other circumstances. No
waiver or approval by either party under this Agreement shall, except as may
otherwise be stated in such waiver or approval, be applicable to subsequent
transactions. No waiver or approval under this Agreement shall require any
similar or dissimilar waiver or approval thereafter to be granted hereunder.

SECTION 4.8 Entire Agreement. The Transaction Documents contain a final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter thereof and shall constitute the entire agreement among
the parties hereto with respect to the subject matter thereof, superseding all
prior oral or written understandings. There are no unwritten agreements among
the parties.

SECTION 4.9 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.

SECTION 4.10 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement shall create and constitute the continuing obligations
of the parties hereto in accordance with its terms, and shall remain in full
force and effect until such time as the parties hereto shall agree.

 

   -10-    COPAR 2019-1 Sale Agreement



--------------------------------------------------------------------------------

SECTION 4.11 Acknowledgment and Agreement. By execution below, the Seller
expressly acknowledges and consents to the Grant of a security interest in the
Receivables and the other Transferred Assets by the Issuer to the Indenture
Trustee pursuant to the Indenture for the benefit of the Noteholders. In
addition, the Seller hereby acknowledges and agrees that for so long as the
Notes are outstanding, the Indenture Trustee will have, pursuant to the
Transaction Documents, the right to exercise all powers, privileges and claims
of the Issuer under this Agreement in the event that the Issuer shall fail to
exercise the same.

SECTION 4.12 Cumulative Remedies. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.

SECTION 4.13 Nonpetition Covenant. Each party hereto agrees that, prior to the
date which is one year and one day after payment in full of all obligations of
each Bankruptcy Remote Party in respect of all securities issued by any
Bankruptcy Remote Party (i) such party shall not authorize any Bankruptcy Remote
Party to commence a voluntary winding-up or other voluntary case or other
Proceeding seeking liquidation, reorganization or other relief with respect to
such Bankruptcy Remote Party or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect in any jurisdiction or seeking the
appointment of an administrator, a trustee, receiver, liquidator, custodian or
other similar official with respect to such Bankruptcy Remote Party or any
substantial part of its property or to consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other Proceeding commenced against such Bankruptcy Remote Party, or to make a
general assignment for the benefit of its creditors generally, any party hereto
or any other creditor of such Bankruptcy Remote Party, and (ii) such party shall
not commence or join with any other Person in commencing any Proceeding against
such Bankruptcy Remote Party under any bankruptcy, reorganization, liquidation
or insolvency law or statute now or hereafter in effect in any jurisdiction.
This Section shall survive the termination of this Agreement.

SECTION 4.14 Submission to Jurisdiction; Waiver of Jury Trial. Each of the
parties hereto hereby irrevocably and unconditionally:

(a) submits for itself and its property in any Proceeding relating to this
Agreement or any documents executed and delivered in connection herewith, or for
recognition and enforcement of any judgment in respect thereof, to the
nonexclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York and
appellate courts from any thereof;

(b) consents that any such Proceeding may be brought in such courts and waives
any objection that it may now or hereafter have to the venue of such Proceeding
in any such court or that such Proceeding was brought in an inconvenient court
and agrees not to plead or claim the same;

(c) agrees that service of process in any such Proceeding may be effected by
mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to such Person at its address determined
in accordance with Section 4.2 of this Agreement;

 

   -11-    COPAR 2019-1 Sale Agreement



--------------------------------------------------------------------------------

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) to the extent permitted by applicable law, each party hereto irrevocably
waives all right of trial by jury in any Proceeding or counterclaim based on, or
arising out of, under or in connection with this Agreement, any other
Transaction Document, or any matter arising hereunder or thereunder.

SECTION 4.15 Limitation of Liability of Owner Trustee. It is expressly
understood and agreed by the parties hereto that (a) this Agreement is executed
and delivered by BNY Mellon Trust of Delaware, not individually or personally
but solely as Owner Trustee of the Issuer, in the exercise of the powers and
authority conferred and vested in it under the Trust Agreement, (b) each of the
representations, undertakings and agreements herein made on the part of the
Issuer is made and intended not as personal representations, undertakings and
agreements by BNY Mellon Trust of Delaware, but is made and intended for the
purpose for binding only the Issuer, (c) nothing herein contained shall be
construed as creating any liability on BNY Mellon Trust of Delaware,
individually or personally, to perform any covenant, either express or implied,
contained herein, all such liability, if any, being expressly waived by the
parties hereto and any Person claiming by, through or under the parties hereto,
(d) BNY Mellon Trust of Delaware has made no investigation as to the accuracy or
completeness of any representations and warranties made by the Issuer in this
Agreement, and (e) under no circumstances shall BNY Mellon Trust of Delaware be
personally liable for the payment of any indebtedness or expenses of the Issuer
or be liable for the breach or failure of any obligation, representation,
warranty or covenant made or undertaken by the Issuer under this Agreement or
the other related documents.

SECTION 4.16 Third-Party Beneficiaries. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and permitted assigns, and the Indenture Trustee and the Owner
Trustee shall be express third-party beneficiaries hereof and may enforce the
provisions hereof as if it were a party hereto. Except as otherwise provided in
this Section, no other Person will have any right hereunder.

[Remainder of Page Intentionally Left Blank]

 

   -12-    COPAR 2019-1 Sale Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

CAPITAL ONE AUTO RECEIVABLES, LLC            By:  

/s/ Eric Bauder

  Name: Eric Bauder   Title: Assistant Vice President CAPITAL ONE PRIME AUTO
RECEIVABLES TRUST 2019-1   By:   BNY MELLON TRUST OF DELAWARE,     not in its
individual capacity     but solely as Owner Trustee   By:  

/s/ Kristine K. Gullo

  Name: Kristine K. Gullo   Title: Vice President

 

   S-1    COPAR 2019-1 Sale Agreement



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

ASSIGNMENT PURSUANT TO SALE AGREEMENT

[            ], 2019

For value received, in accordance with the Sale Agreement, dated as of May 30,
2019 (the “Agreement”), between Capital One Auto Receivables, LLC, a Delaware
limited liability company (“the Seller”), and Capital One Prime Auto Receivables
Trust 2019-1, a Delaware statutory trust (the “Issuer”), on the terms and
subject to the conditions set forth in the Agreement, the Seller does hereby
sell, transfer, assign, set over, and otherwise convey to the Issuer without
recourse (subject to the obligations in the Agreement), all right, title,
interest, claims and demands, whether now owned or hereafter acquired, in, to
and under the Transferred Assets.

The foregoing sale does not constitute and is not intended to result in any
assumption by the Issuer of any obligation of the undersigned or the Originator
to the Obligors, the Dealers, insurers or any other Person in connection with
the Receivables, or the other assets and properties conveyed hereunder or any
agreement, document or instrument related thereto.

This assignment is made pursuant to and upon the representations, warranties and
agreements on the part of the undersigned contained in the Agreement and is
governed by the Agreement.

Capitalized terms used herein and not otherwise defined shall have the meaning
assigned to them in the Agreement.

[Remainder of page intentionally left blank]

 

   A-1    COPAR 2019-1 Sale Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this assignment to be duly
executed as of the date first above written.

 

CAPITAL ONE AUTO RECEIVABLES, LLC

By:  

 

Name: Title:

 

   A-2    COPAR 2019-1 Sale Agreement



--------------------------------------------------------------------------------

SCHEDULE I

NOTICE ADDRESSES

If to the Issuer:

Capital One Prime Auto Receivables Trust 2019-1

BNY Mellon Trust of Delaware

as Owner Trustee of Capital One Prime Auto Receivables Trust 2019-1

301 Bellevue Parkway, 3rd Floor

Wilmington, Delaware 19809

with copies to the Administrator and the Indenture Trustee

If to the Bank, the Servicer or the Administrator:

Capital One, National Association

1680 Capital One Drive

McLean, Virginia 22102

Attention: Vice President, Treasury Capital Markets

with a copy to:

Capital One, National Association

1680 Capital One Drive

McLean, Virginia 22102

Attention: Chief Counsel, CAST

If to the Seller:

Capital One Auto Receivables, LLC

1600 Capital One Drive

Room 27907B

McLean, Virginia 22102

Attention: Assistant Vice President

with a copy to:

Capital One, National Association

1680 Capital One Drive

McLean, Virginia 22102

Attention: Chief Counsel, CAST

If to the Indenture Trustee:

Wilmington Trust, National Association

Rodney Square North

1100 North Market Street

 

   Schedule I-1    COPAR 2019-1 Sale Agreement



--------------------------------------------------------------------------------

Wilmington, Delaware 19890-0001

Facsimile: (302) 636-4140

Attention: Corporate Trust Administration – Capital One Prime Auto Receivables
Trust 2019-1

If to the Owner Trustee:

BNY Mellon Trust of Delaware

as Owner Trustee of Capital One Prime Auto Receivables Trust 2019-1

301 Bellevue Parkway, 3rd Floor

Wilmington, Delaware 19809

If to Fitch:

Fitch Ratings, Inc.

33 Whitehall Street

New York, New York 10004

Attention: Asset Backed Surveillance

If to Moody’s:

Moody’s Investors Service, Inc.

7 World Trade Center

250 Greenwich Street

New York, New York 10007

If to S&P:

S&P Global Ratings

55 Water Street

New York, New York 10041

Attention: Asset Backed Surveillance Department

If to the Asset Representations Reviewer:

Clayton Fixed Income Services LLC

1700 Lincoln Street, Suite 2600

Denver, Colorado 80203

Attention: VP, Surveillance Operations

Email: ARRNotices@clayton.com

with a copy to:

Clayton Fixed Income Services LLC

c/o Clayton Holdings LLC

1500 Market Street, West Tower Suite 2050

Philadelphia, Pennsylvania 19102

Attention: General Counsel

 

   Schedule I-2    COPAR 2019-1 Sale Agreement



--------------------------------------------------------------------------------

SCHEDULE II

PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS

In addition to the representations, warranties and covenants contained in the
Agreement, the Seller hereby represents, warrants, and covenants to the Issuer
as follows on the Closing Date:

General

1. This Agreement creates a valid and continuing security interest (as defined
in the applicable UCC) in the Receivables and the other Transferred Assets in
favor of the Issuer, which security interest is prior to all other Liens, and is
enforceable as such against creditors of and purchasers from the Seller.

2. The Receivables constitute “chattel paper” (including “electronic chattel
paper” or “tangible chattel paper”), “accounts”, “instruments”, “promissory
notes”, “payment intangibles” or “general intangibles”, within the meaning of
the applicable UCC.

3. Immediately prior to the sale, transfer, contribution, assignment and/or
conveyance of a Receivable, such Receivable is secured by a first priority
validly perfected and enforceable security interest in the related Financed
Vehicle in favor of the Originator (or its assignee), as secured party, or all
necessary actions with respect to such Receivable have been taken or will be
taken to perfect a first priority security interest in the related Financed
Vehicle in favor of the Originator (or its assignee), as secured party, subject,
as to enforcement, to applicable bankruptcy, insolvency, reorganization,
liquidation or other similar laws and equitable principles relating to or
affecting the enforcement of creditors’ rights generally.

Creation

4. Immediately prior to the sale, transfer, contribution, assignment and/or
conveyance of a Receivable by the Seller to the Issuer, the Seller owned and had
good and marketable title to such Receivable free and clear of any Lien created
by the Seller (other than any Liens in favor of the Purchaser) and immediately
after the sale, transfer, assignment and conveyance of such Receivable to the
Issuer, the Issuer will have good and marketable title to such Receivable free
and clear of any Lien created by the Seller.

5. The Seller has received all consents and approvals to the sale of the
Receivables hereunder to the Issuer required by the terms of the Receivables
that constitute instruments.

Perfection

6. The Seller has submitted or will have caused to be submitted, on the
effective date of this Agreement, the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
applicable law in order to perfect the sale of the Receivables from the Seller
to the Issuer and the security interest in the Receivables granted to the Issuer
hereunder; and the Servicer, in its capacity as custodian, has in its possession
the original copies

 

   Schedule II-1    COPAR 2019-1 Sale Agreement



--------------------------------------------------------------------------------

of such instruments or tangible chattel paper that constitute or evidence the
Receivables, and all financing statements referred to in this paragraph contain
a statement that: “A purchase of or security interest in any collateral
described in this financing statement will violate the rights of the Secured
Party/Purchaser”.

7. With respect to Receivables that constitute an instrument or tangible chattel
paper, either:

(i) Such instruments or tangible chattel paper are in the possession of the
Servicer and the Indenture Trustee has received a written acknowledgment from
the Servicer that the Servicer (in its capacity as custodian) is holding such
instruments or tangible chattel paper solely on behalf and for the benefit of
the Indenture Trustee, as pledgee of the Issuer; or

(ii) The Servicer received possession of such instruments or tangible chattel
paper after the Indenture Trustee received a written acknowledgment from the
Servicer that the Servicer is acting solely as agent of the Indenture Trustee,
as pledgee of the Issuer.

Priority

8. The Seller has not authorized the filing of, and is not aware of any
financing statements against the Seller that include a description of collateral
covering the Receivables other than any financing statement (i) relating to the
conveyance of the Receivables by the Bank to the Seller under the Purchase
Agreement, (ii) relating to the conveyance of the Receivables by the Seller to
the Issuer under the Sale Agreement, (iii) relating to the security interest
granted to the Indenture Trustee under the Indenture or (iv) that has been
terminated.

9. The Seller is not aware of any material judgment, ERISA or tax lien filings
against the Seller.

10. Neither the Seller nor a custodian or vaulting agent thereof holding any
Receivable that is electronic chattel paper has communicated an “authoritative
copy” (as such term is used in Section 9-105 of the UCC) of any loan agreement
that constitutes or evidences such Receivable to any Person other than the
Servicer.

11. None of the instruments, electronic chattel paper or tangible chattel paper
that constitutes or evidences the Receivables has any marks or notations
indicating that they have been pledged, assigned or otherwise conveyed to any
Person other than the Seller, the Issuer or the Indenture Trustee.

Survival of Perfection Representations

12. Notwithstanding any other provision of the Agreement, the perfection
representations, warranties and covenants contained in this Schedule II shall be
continuing, and remain in full force and effect until such time as all
obligations under the Notes have been finally and fully paid and performed.

 

   Schedule II-2    COPAR 2019-1 Sale Agreement



--------------------------------------------------------------------------------

APPENDIX A

DEFINITIONS

The following terms have the meanings set forth, or referred to, below:

“144A Notes” means any Note retained by the Depositor or an Affiliate thereof on
the Closing Date.

“60-Day Delinquent Receivables” means, as of any date of determination, all
Receivables (other than Repurchased Receivables and Defaulted Receivables) that
are sixty (60) or more days delinquent as of such date (or, if such date is not
the last day of a Collection Period, as of the last day of the Collection Period
immediately preceding such date), as determined in accordance with the
Servicer’s Customary Servicing Practices.

“Accrued Class A Note Interest” means, with respect to any Payment Date, the sum
of the Class A Noteholders’ Monthly Accrued Interest for such Payment Date and
the Class A Noteholders’ Interest Carryover Shortfall for such Payment Date.

“Accrued Class B Note Interest” means, with respect to any Payment Date, the sum
of the Class B Noteholders’ Monthly Accrued Interest for such Payment Date and
the Class B Noteholders’ Interest Carryover Shortfall for such Payment Date.

“Accrued Class C Note Interest” means, with respect to any Payment Date, the sum
of the Class C Noteholders’ Monthly Accrued Interest for such Payment Date and
the Class C Noteholders’ Interest Carryover Shortfall for such Payment Date.

“Accrued Class D Note Interest” means, with respect to any Payment Date, the sum
of the Class D Noteholders’ Monthly Accrued Interest for such Payment Date and
the Class D Noteholders’ Interest Carryover Shortfall for such Payment Date.

“Act” has the meaning set forth in Section 11.3(a) of the Indenture.

“Adjusted Pool Balance” means, as of any date of determination, the Net Pool
Balance as of that date minus the YSOC Amount as of that date.

“Administration Agreement” means the Administration Agreement, dated as of the
Closing Date, between the Administrator, the Issuer and the Indenture Trustee,
as the same may be amended and supplemented from time to time.

“Administrator” means the Bank, or any successor Administrator under the
Administration Agreement.

“Affiliate” means, for any specified Person, any other Person which, directly or
indirectly, controls, is controlled by or is under common control with such
specified Person and “affiliated” has a meaning correlative to the foregoing.
For purposes of this definition, “control” means the power, directly or
indirectly, to cause the direction of the management and policies of a Person.

 

     

Appendix A

COPAR 2019-1



--------------------------------------------------------------------------------

“Applicable Tax State” means, as of any date, each State as to which any of the
following is then applicable: (a) a State in which the Owner Trustee maintains
its Corporate Trust Office, (b) a State in which the Owner Trustee maintains its
principal executive offices, and (c) the States of Virginia and Texas.

“Asset Representations Review Agreement” means the Asset Representations Review
Agreement, dated as of the Closing Date, between the Issuer, the Servicer and
the Asset Representations Reviewer.

“Asset Representations Reviewer” means Clayton Fixed Income Services LLC, a
Delaware limited liability company, or any successor Asset Representations
Reviewer under the Asset Representations Review Agreement.

“Asset Review” has the meaning assigned to such term in the Asset
Representations Review Agreement.

“Authenticating Agent” means any Person appointed by the Indenture Trustee at
the direction of the Issuer to act on behalf of the Indenture Trustee to
authenticate and deliver the Notes.

“Authorized Newspaper” means a newspaper of general circulation in the City of
New York, printed in the English language and customarily published on each
Business Day, whether or not published on Saturdays, Sundays and holidays.

“Authorized Officer” means: (a) with respect to the Issuer, (i) any officer of
the Owner Trustee who is authorized to act for the Owner Trustee in matters
relating to the Issuer and who is identified on the list of Authorized Officers
delivered by the Owner Trustee to the Indenture Trustee on the Closing Date (as
such list may be modified or supplemented from time to time thereafter) or
(ii) so long as the Administration Agreement is in effect, any officer of the
Administrator who is authorized to act for the Administrator in matters relating
to the Issuer pursuant to the Administration Agreement and who is identified on
the list of Authorized Officers delivered by the Administrator to the Owner
Trustee and the Indenture Trustee on the Closing Date (as such list may be
modified or supplemented from time to time thereafter); and (b) with respect to
the Owner Trustee, the Indenture Trustee, the Note Registrar and the Servicer,
any officer of the Owner Trustee, the Indenture Trustee, the Note Registrar or
the Servicer, as applicable, who is authorized to act for the Owner Trustee, the
Indenture Trustee, the Note Registrar or the Servicer, as applicable, in matters
relating to the Owner Trustee, the Indenture Trustee, the Note Registrar or the
Servicer and who is identified on the list of Authorized Officers delivered by
each of the Owner Trustee, the Indenture Trustee and the Servicer to the
Indenture Trustee on the Closing Date or by the Note Registrar on the date of
its appointment as such (as such list may be modified or supplemented from time
to time thereafter).

“Available Funds” means, for any Payment Date and the related Collection Period,
an amount equal to the sum of the following amounts: (i) all Collections on
deposit in the Collection Account received by the Servicer during such
Collection Period; (ii) the sum of the Repurchase Prices deposited into the
Collection Account with respect to each Receivable that is to become a
Repurchased Receivable during the related Collection Period; (iii) the Optional
Purchase Price deposited into the Collection Account in connection with the
exercise of the Optional Purchase; and (iv) the Reserve Account Excess Amount
for such Payment Date.

 

   A-2   

Appendix A

COPAR 2019-1



--------------------------------------------------------------------------------

“Available Funds Shortfall Amount” means, as of any Payment Date, the amount by
which the sum of the amounts required to be paid pursuant to clauses first
through ninth of Section 8.5(a) of the Indenture exceeds the Available Funds for
such Payment Date.

“Bank” means Capital One, National Association, a national banking association,
and its successors and assigns.

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. 101 et
seq., as amended.

“Bankruptcy Event” means, with respect to any Person, (i) the filing of a decree
or order for relief by a court having jurisdiction in the premises in respect of
such Person in an involuntary case under any applicable federal or state
bankruptcy, insolvency or other similar law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official of such Person, or ordering the winding-up or liquidation of
such Person’s affairs, and such decree or order shall remain unstayed and in
effect for a period of ninety (90) consecutive days or (ii) the commencement by
such Person of a voluntary case under any applicable federal or state
bankruptcy, insolvency or other similar law now or hereafter in effect, or the
consent by such Person to the entry of an order for relief in an involuntary
case under any such law, or the consent by such Person to the appointment or
taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official of such Person, or the making by such Person of
any general assignment for the benefit of creditors, or the failure by such
Person generally to pay its debts as such debts become due, or the taking of
action by such Person in furtherance of any of the foregoing.

“Bankruptcy Remote Party” means each of the Depositor, the Issuer, any other
trust created by the Depositor or any limited liability company or corporation
wholly-owned by the Depositor.

“Benefit Plan” means (i) any “employee benefit plan” as defined in Section 3(3)
of ERISA, that is subject to Title I of ERISA, (ii) a “plan” as described by
Section 4975(e)(1) of the Code, that is subject to Section 4975 of the Code or
(iii) any entity deemed to hold the plan assets of any of the foregoing by
reason of such employee benefit plan’s or other plan’s investment in the entity.

“Book-Entry Certificates” means the Certificates held by a Clearing Agency or
its nominee and with respect to which beneficial ownership and transfers thereof
shall be made through book entries by a Clearing Agency as described in
Section 3.3 of the Trust Agreement.

“Book-Entry Notes” means a beneficial interest in the Notes, ownership and
transfers of which shall be made through book entries by a Clearing Agency as
described in Section 2.10 of the Indenture.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banking institutions in the states of Delaware, Virginia, Texas or New York, or
in the state in which the Corporate Trust Office of the Indenture Trustee is
located, are authorized or obligated by law, executive order or government
decree to be closed.

 

   A-3   

Appendix A

COPAR 2019-1



--------------------------------------------------------------------------------

“Capital One Parties” means collectively, the Bank, the Depositor and the
Issuer.

“Certificate” means a certificate substantially in the form of Exhibit A to the
Trust Agreement evidencing a beneficial interest in the Issuer. For the
avoidance of doubt, the references in the Transaction Documents to a
“Certificate” or a “Certificateholder”, unless the context otherwise requires,
shall be deemed to be references to “Certificates” or “Certificateholders” if
more than one Certificate has been issued.

“Certificate Distribution Account” means the account designated as such,
established and maintained pursuant to Section 8.2(a)(iv) of the Indenture.

“Certificate Investor Representation Letter” means a certificate investor
representation letter, substantially in the form of Exhibit B to the Trust
Agreement.

“Certificate of Title” means, with respect to any Financed Vehicle, the
certificate of title or other documentary evidence of ownership of such Financed
Vehicle as issued by the department, agency or official of the jurisdiction
(whether in paper or electronic form) in which such Financed Vehicle is titled
and which is responsible for accepting applications for, and maintaining records
regarding, certificates of title and liens thereon.

“Certificate of Trust” means the certificate of trust for the Issuer filed on
January 11, 2019 by the Owner Trustee pursuant to the Statutory Trust Statute.

“Certificate Owner” means, with respect to a Book-Entry Certificate, the Person
who is the beneficial owner of such Book-Entry Certificate, as reflected on the
books of the Clearing Agency or a Person maintaining an account with such
Clearing Agency (directly as a Clearing Agency Participant or as an indirect
participant, in each case in accordance with the rules of such Clearing Agency).

“Certificate Paying Agent” means Wilmington Trust, National Association or any
other Person appointed as the successor Certificate Paying Agent pursuant to
Section 3.9 of the Trust Agreement.

“Certificate Register” has the meaning set forth in Section 3.6 of the Trust
Agreement.

“Certificate Registrar” has the meaning set forth in Section 3.6 of the Trust
Agreement.

“Certificateholder” means, as of any date, the Person in whose name a
Certificate is registered on the Certificate Register on such date.

“Class” means a group of Notes whose form is identical except for variation in
denomination, principal amount or owner, and references to “each Class” thus
mean each of the Class A-1 Notes, the Class A-2 Notes, the Class A-3 Notes, the
Class A-4 Notes, the Class B Notes, the Class C Notes and the Class D Notes.

 

   A-4   

Appendix A

COPAR 2019-1



--------------------------------------------------------------------------------

“Class A Noteholders” means, collectively, the Class A-1 Noteholders, the
Class A-2 Noteholders, the Class A-3 Noteholders and the Class A-4 Noteholders.

“Class A Noteholders’ Interest Carryover Shortfall” means, with respect to any
Payment Date, the excess of (A) the sum of (i) the Class A Noteholders’ Monthly
Accrued Interest for the preceding Payment Date and (ii) any Class A
Noteholders’ Interest Carryover Shortfall for the preceding Payment Date, over
(B) the amount in respect of interest that was actually paid to Noteholders of
Class A Notes on such preceding Payment Date, plus interest on the amount of
interest due but not paid to Noteholders of Class A Notes on the preceding
Payment Date, to the extent permitted by law, at the respective Interest Rates
borne by such Class A Notes for the related Interest Period.

“Class A Noteholders’ Monthly Accrued Interest” means, with respect to any
Payment Date, the aggregate interest accrued for the related Interest Period on
the Class A-1 Notes, the Class A-2 Notes, the Class A-3 Notes and the Class A-4
Notes at the respective Interest Rate for such Class on the Note Balance of the
Notes of each such Class as of the immediately preceding Payment Date or the
Closing Date, as the case may be, after giving effect to all payments of
principal to the Noteholders of the Notes of such Class on or prior to such
preceding Payment Date.

“Class A Notes” means, collectively, the Class A-1 Notes, the Class A-2 Notes,
the Class A-3 Notes and the Class A-4 Notes.

“Class A-1 Final Scheduled Payment Date” means the Payment Date occurring in
June 2020.

“Class A-1 Interest Rate” means 2.50668% per annum (computed on the basis of the
actual number of days elapsed during the applicable Interest Period, but
assuming a 360-day year).

“Class A-1 Note Balance” means, at any time, the Initial Class A-1 Note Balance
reduced by all payments of principal made prior to such time on the Class A-1
Notes.

“Class A-1 Noteholder” means the Person in whose name a Class A-1 Note is
registered on the Note Register.

“Class A-1 Notes” means the Class of Auto Loan Asset Backed Notes designated as
Class A-1 Notes, issued in accordance with the Indenture.

“Class A-2 Final Scheduled Payment Date” means the Payment Date occurring in
April 2022.

“Class A-2 Interest Rate” means 2.58% per annum (computed on the basis of a
360-day year of twelve 30-day months).

“Class A-2 Note Balance” means, at any time, the Initial Class A-2 Note Balance
reduced by all payments of principal made prior to such time on the Class A-2
Notes.

 

   A-5   

Appendix A

COPAR 2019-1



--------------------------------------------------------------------------------

“Class A-2 Noteholder” means the Person in whose name a Class A-2 Note is
registered on the Note Register.

“Class A-2 Notes” means the Class of Auto Loan Asset Backed Notes designated as
Class A-2 Notes, issued in accordance with the Indenture.

“Class A-3 Final Scheduled Payment Date” means the Payment Date occurring in
November 2023.

“Class A-3 Interest Rate” means 2.51% per annum (computed on the basis of a
360-day year of twelve 30-day months).

“Class A-3 Note Balance” means, at any time, the Initial Class A-3 Note Balance
reduced by all payments of principal made prior to such time on the Class A-3
Notes.

“Class A-3 Noteholder” means the Person in whose name a Class A-3 Note is
registered on the Note Register.

“Class A-3 Notes” means the Class of Auto Loan Asset Backed Notes designated as
Class A-3 Notes, issued in accordance with the Indenture.

“Class A-4 Final Scheduled Payment Date” means the Payment Date occurring in
October 2024.

“Class A-4 Interest Rate” means 2.56% per annum (computed on the basis of a
360-day year of twelve 30 day months).

“Class A-4 Note Balance” means, at any time, the Initial Class A-4 Note Balance
reduced by all payments of principal made prior to such time on the Class A-4
Notes.

“Class A-4 Noteholder” means the Person in whose name a Class A-4 Note is
registered on the Note Register.

“Class A-4 Notes” means the Class of Auto Loan Asset Backed Notes designated as
Class A-4 Notes, issued in accordance with the Indenture.

“Class B Final Scheduled Payment Date” means the Payment Date occurring in
October 2024.

“Class B Interest Rate” means 2.76% per annum (computed on the basis of a
360-day year of twelve 30-day months).

“Class B Note Balance” means, at any time, the Initial Class B Note Balance
reduced by all payments of principal made prior to such time on the Class B
Notes.

“Class B Noteholder” means the Person in whose name a Class B Note is registered
on the Note Register.

 

   A-6   

Appendix A

COPAR 2019-1



--------------------------------------------------------------------------------

“Class B Noteholders’ Interest Carryover Shortfall” means, with respect to any
Payment Date, the excess of (A) the sum of (i) the Class B Noteholders’ Monthly
Accrued Interest for the preceding Payment Date and (ii) any Class B
Noteholders’ Interest Carryover Shortfall for the preceding Payment Date, over
(B) the amount in respect of interest that was actually paid to Noteholders of
Class B Notes on such preceding Payment Date, plus interest on the amount of
interest due but not paid to Noteholders of Class B Notes on the preceding
Payment Date, to the extent permitted by law, at the Interest Rate borne by such
Class B Notes for the related Interest Period.

“Class B Noteholders’ Monthly Accrued Interest” means, with respect to any
Payment Date, the aggregate interest accrued for the related Interest Period on
the Class B Notes at the Class B Interest Rate on the Class B Note Balance on
the immediately preceding Payment Date or the Closing Date, as the case may be,
after giving effect to all payments of principal to the Class B Noteholders on
or prior to such preceding Payment Date.

“Class B Notes” means the Class of Auto Loan Asset Backed Notes designated as
Class B Notes, issued in accordance with the Indenture.

“Class C Final Scheduled Payment Date” means the Payment Date occurring in
December 2024.

“Class C Interest Rate” means 2.96% per annum (computed on the basis of a
360-day year of twelve 30-day months).

“Class C Note Balance” means, at any time, the Initial Class C Note Balance
reduced by all payments of principal made prior to such time on the Class C
Notes.

“Class C Noteholder” means the Person in whose name a Class C Note is registered
on the Note Register.

“Class C Noteholders’ Interest Carryover Shortfall” means, with respect to any
Payment Date, the excess of (A) the sum of (i) the Class C Noteholders’ Monthly
Accrued Interest for the preceding Payment Date and (ii) any Class C
Noteholders’ Interest Carryover Shortfall for the preceding Payment Date, over
(B) the amount in respect of interest that was actually paid to Noteholders of
Class C Notes on such preceding Payment Date, plus interest on the amount of
interest due but not paid to Noteholders of Class C Notes on the preceding
Payment Date, to the extent permitted by law, at the Interest Rate borne by such
Class C Notes for the related Interest Period.

“Class C Noteholders’ Monthly Accrued Interest” means, with respect to any
Payment Date, the aggregate interest accrued for the related Interest Period on
the Class C Notes at the Class C Interest Rate on the Class C Note Balance on
the immediately preceding Payment Date or the Closing Date, as the case may be,
after giving effect to all payments of principal to the Class C Noteholders on
or prior to such preceding Payment Date.

“Class C Notes” means the Class of Auto Loan Asset Backed Notes designated as
Class C Notes, issued in accordance with the Indenture.

 

   A-7   

Appendix A

COPAR 2019-1



--------------------------------------------------------------------------------

“Class D Final Scheduled Payment Date” means the Payment Date occurring in
August 2025

“Class D Interest Rate” means 3.20% per annum (computed on the basis of a
360-day year of twelve 30-day months).

“Class D Note Balance” means, at any time, the Initial Class D Note Balance
reduced by all payments of principal made prior to such time on the Class D
Notes.

“Class D Noteholder” means the Person in whose name a Class D Note is registered
on the Note Register.

“Class D Noteholders’ Interest Carryover Shortfall” means, with respect to any
Payment Date, the excess of (A) the sum of (i) the Class D Noteholders’ Monthly
Accrued Interest for the preceding Payment Date and (ii) any Class D
Noteholders’ Interest Carryover Shortfall for the preceding Payment Date, over
(B) the amount in respect of interest that was actually paid to Noteholders of
Class D Notes on such preceding Payment Date, plus interest on the amount of
interest due but not paid to Noteholders of Class D Notes on the preceding
Payment Date, to the extent permitted by law, at the Interest Rate borne by such
Class D Notes for the related Interest Period.

“Class D Noteholders’ Monthly Accrued Interest” means, with respect to any
Payment Date, the aggregate interest accrued for the related Interest Period on
the Class D Notes at the Class D Interest Rate on the Class D Note Balance on
the immediately preceding Payment Date or the Closing Date, as the case may be,
after giving effect to all payments of principal to the Class D Noteholders on
or prior to such preceding Payment Date.

“Class D Notes” means the Class of Auto Loan Asset Backed Notes designated as
Class D Notes, issued in accordance with the Indenture.

“Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act and shall initially be DTC.

“Clearing Agency Participant” means a broker, dealer, bank or other financial
institution or other Person for which from time to time a Clearing Agency
effects book-entry transfers and pledges of securities deposited with the
Clearing Agency.

“Closing Date” means May 30, 2019.

“Code” means the Internal Revenue Code of 1986, as amended, modified or
supplemented from time to time, and any successor law thereto, and the
regulations promulgated and the rulings issued thereunder.

“Collateral” has the meaning set forth in the Granting Clause of the Indenture.

“Collection Account” means the trust account established and maintained pursuant
to Section 8.2(a)(i) of the Indenture.

 

   A-8   

Appendix A

COPAR 2019-1



--------------------------------------------------------------------------------

“Collection Period” means the period commencing on the first day of each
calendar month and ending on the last day of such calendar month (or, in the
case of the initial Collection Period, the period commencing on the close of
business on the Cut-Off Date and ending on May 31, 2019). As used herein, the
“related” Collection Period with respect to any date of determination or a
Payment Date shall be deemed to be the Collection Period which precedes that
date of determination or such Payment Date.

“Collections” means, with respect to the Receivables and to the extent received
by the Servicer after the Cut-Off Date, the sum of (i) any monthly payment by or
on behalf of the Obligors thereunder or any other amounts received by the
Servicer which, in accordance with the Customary Servicing Practices, would
customarily be applied to the payment of accrued interest or to reduce the
Outstanding Principal Balance of a Receivable, (ii) any full or partial
prepayment of such Receivables and (iii) all Liquidation Proceeds; provided,
however, that the term “Collections” in no event will include (1) for any
Payment Date, any amounts in respect of any Receivable the Repurchase Price of
which has been included in the Available Funds on a prior Payment Date, (2) any
Supplemental Servicing Fees and Reimbursements or (3) premiums with respect to
any Insurance Policy, rebates of premiums with respect to the cancellation or
termination of any Insurance Policy, extended warranty or service contract that
was not financed by, or is not included in the Outstanding Principal Balance of,
any Receivable.

“Commission” means the U.S. Securities and Exchange Commission.

“Computation Agent” means the Person appointed by a majority of the Noteholders
evidencing at least a majority of the Outstanding Note Balance (or, if no Notes
are Outstanding, by the Majority Certificateholders) to fulfill the role of
Computation Agent pursuant to Section 12.4 of the Indenture. For the avoidance
of doubt, the Indenture Trustee or Owner Trustee may (but are not required to)
serve in this role, and the Indenture Trustee acting as Computation Agent will
be entitled to a fee for such service pursuant to Section 6.7 of the Indenture,
and the Owner Trustee acting as Computation Agent will be entitled to a fee for
such service pursuant to Section 8.1 of the Trust Agreement.

“Contract” means, with respect to any Receivable, the motor vehicle retail
installment sale contract and/or the installment loan, any amendments thereto
and any related documentary draft, if applicable, evidencing such Receivable.

“Contract Rate” means, with respect to a Receivable, the rate per annum at which
interest accrues under the Contract evidencing such Receivable. Such rate may be
less than the “Annual Percentage Rate” disclosed in the Receivable.

 

   A-9   

Appendix A

COPAR 2019-1



--------------------------------------------------------------------------------

“Controlling Class” means, with respect to any Notes Outstanding, the Class A
Notes (voting together as a single Class) as long as any Class A Notes are
Outstanding, and thereafter the Class B Notes as long as any Class B Notes are
Outstanding, and thereafter the Class C Notes as long as any Class C Notes are
Outstanding and thereafter the Class D Notes as long as any Class D Notes are
Outstanding, excluding, in each case, Notes held by the Servicer, the
Administrator, the Issuer, any Certificateholder or any of their respective
Affiliates.

“Corporate Trust Office” means:

(a) as used with respect to the Indenture Trustee, the principal office of the
Indenture Trustee at which at any particular time its corporate trust business
shall be administered, which office at the date of the execution of the
Indenture is located at Wilmington Trust, National Association, Rodney Square
North, 1100 North Market Street, Wilmington, Delaware 19890, Attention:
Corporate Trust Administration – Capital One Prime Auto Receivables Trust
2019-1, or at such other address as the Indenture Trustee may designate from
time to time by notice to the Noteholders, the Administrator, the Servicer and
the Issuer, or the principal corporate trust office of any successor Indenture
Trustee (the address of which the successor Indenture Trustee will notify the
Noteholders, the Administrator, the Servicer and the Owner Trustee); and

(b) as used with respect to Owner Trustee, the corporate trust office of the
Owner Trustee located at BNY Mellon Trust of Delaware, 301 Bellevue Parkway, 3rd
Floor, Wilmington, Delaware 19809, Attention: Capital One Prime Auto Receivables
Trust 2019-1, with a copy to BNY Mellon, 240 Greenwich Street, 7th Floor, New
York, New York 10286, Attention: Structured Finance – ABS New York, or at such
other address as the Owner Trustee may designate by notice to the
Certificateholder and the Depositor, or the principal corporate trust office of
any successor Owner Trustee (the address of which the successor Owner Trustee
will notify the Certificateholder and the Depositor).

“Cumulative Net Loss Ratio” means, as of any Payment Date, the ratio (expressed
as a percentage) of (a) the aggregate Outstanding Principal Balance of
Receivables that became Defaulted Receivables which occurred during the period
from the Cut-Off Date through the end of the related Collection Period reduced
by the amount of Liquidation Proceeds with respect to Defaulted Receivables
received since the Cut-Off Date to (b) the aggregate Outstanding Principal
Balance of the Receivables as of the Cut-Off Date.

“Customary Servicing Practices” means the customary servicing practices of the
Servicer or any Sub-Servicer with respect to all comparable motor vehicle
receivables that the Servicer or such Sub-Servicer, as applicable, services for
itself or others (which includes, or is modified with respect to the Receivables
to include, that no modification to any Receivable is permitted other than a
Permitted Modification), as such practices may be changed from time to time
(except to the extent any such change could result in the Issuer being treated
as other than a fixed investment trust described in Treasury Regulation section
301.7701-4(c) that is treated as a grantor trust under subtitle A, chapter 1,
subchapter J, part I, subpart E of the Code), it being understood that the
Servicer and the Sub-Servicers may not have the same “Customary Servicing
Practices”.

“Cut-Off Date” means April 30, 2019.

 

   A-10   

Appendix A

COPAR 2019-1



--------------------------------------------------------------------------------

“Dealer” means a motor vehicle dealership.

“Default” means any occurrence that is, or with notice or lapse of time or both
would become, an Event of Default.

“Defaulted Receivable” means a Receivable (other than a Repurchased Receivable)
that the Servicer has charged-off (in whole or in part) in accordance with its
Customary Servicing Practices.

“Definitive Certificates” has the meaning set forth in Section 3.3 of the Trust
Agreement.

“Definitive Note” has the meaning set forth in Section 2.10 of the Indenture.

“Delinquency Percentage” means, for any Payment Date and the related Collection
Period, an amount equal to the ratio (expressed as a percentage) of (i) the
aggregate Outstanding Principal Balance of all 60-Day Delinquent Receivables as
of the last day of such Collection Period to (ii) the Net Pool Balance as of the
last day of such Collection Period.

“Delinquency Trigger” means, for any Payment Date and the related Collection
Period, 4.50%.

“Delivery” when used with respect to Trust Account Property means:

(a) with respect to bankers’ acceptances, commercial paper, negotiable
certificates of deposit and other obligations that constitute “instruments” as
defined in Section 9-102(a)(47) of the UCC and are susceptible of physical
delivery, transfer of actual possession thereof to the Indenture Trustee or its
nominee or custodian by physical delivery to the Indenture Trustee or its
nominee or custodian endorsed to the Indenture Trustee or its nominee or
custodian or endorsed in blank;

(b) with respect to a “certificated security” (as defined in Section 8-102(a)(4)
of the UCC) transfer of actual possession thereof (i) by physical delivery of
such certificated security to the Indenture Trustee or its nominee or custodian
endorsed to, or registered in the name of, the Indenture Trustee or its nominee
or custodian or endorsed in blank, or to another person, other than a
“securities intermediary” (as defined in Section 8-102(a)(14) of the UCC), who
acquires possession of the certificated security on behalf of the Indenture
Trustee or its nominee or custodian or, having previously acquired possession of
the certificate, acknowledges that it holds for the Indenture Trustee or its
nominee or custodian or (ii) if such certificated security is in registered
form, by delivery thereof to a “securities intermediary”, endorsed to or
registered in the name of the Indenture Trustee or its nominee or custodian, and
the making by such “securities intermediary” of entries on its books and records
identifying such certificated securities as belonging to the Indenture Trustee
or its nominee or custodian and the sending by such “securities intermediary” of
a confirmation of the purchase of such certificated security by the Indenture
Trustee or its nominee or custodian (all of the foregoing, “Physical Property”),
and, in any event, any such Physical Property in registered form shall be in the
name of the Indenture Trustee or its nominee or custodian; and such additional
or alternative procedures as may hereafter become appropriate to effect the
complete transfer of ownership of any such Trust Account Property to the
Indenture Trustee or its nominee or custodian, consistent with changes in
applicable law or regulations or the interpretation thereof;

 

   A-11   

Appendix A

COPAR 2019-1



--------------------------------------------------------------------------------

(c) with respect to any securities issued by the U.S. Treasury, the Federal Home
Loan Mortgage Corporation, the Federal National Mortgage Association or the
other government agencies, instrumentalities and establishments of the United
States identified in Appendix A to Federal Reserve Bank Operating Circular No. 7
as in effect from time to time that is a “book-entry security” (as such term is
defined in Federal Reserve Bank Operating Circular No. 7) held in a securities
account and eligible for transfer through the Fedwire® Securities Service
operated by the Federal Reserve System pursuant to Federal book-entry
regulations, the following procedures, all in accordance with applicable law,
including applicable Federal regulations and Articles 8 and 9 of the UCC:
book-entry registration of such Trust Account Property to an appropriate
securities account maintained with a Federal Reserve Bank by a “participant” (as
such term is defined in Federal Reserve Bank Operating Circular No. 7) that is a
“depository institution” (as defined in Section 19(b)(1)(A) of the Federal
Reserve Act) pursuant to applicable Federal regulations, and issuance by such
depository institution of a deposit notice or other written confirmation of such
book-entry registration to the Indenture Trustee or its nominee or custodian of
the purchase by the Indenture Trustee or its nominee or custodian of such
book-entry securities; the making by such depository institution of entries in
its books and records identifying such book entry security held through the
Federal Reserve System pursuant to Federal book-entry regulations or a security
entitlement thereto as belonging to the Indenture Trustee or its nominee or
custodian and indicating that such depository institution holds such Trust
Account Property solely as agent for the Indenture Trustee or its nominee or
custodian; and such additional or alternative procedures as may hereafter become
appropriate to effect complete transfer of ownership of any such Trust Account
Property to the Indenture Trustee or its nominee or custodian, consistent with
changes in applicable law or regulations or the interpretation thereof; and

(d) with respect to any item of Trust Account Property that is an
“uncertificated security” (as defined in Section 8-102(a)(18) of the UCC) and
that is not governed by clause (b) above, (i) registration on the books and
records of the issuer thereof in the name of the Indenture Trustee or its
nominee or custodian, or (ii) registration on the books and records of the
issuer thereof in the name of another person, other than a securities
intermediary, who acknowledges that it holds such uncertificated security for
the benefit of the Indenture Trustee or its nominee or custodian.

“Depositor” means Capital One Auto Receivables, LLC, a Delaware limited
liability company.

“Depository Agreement” means the agreement, dated as of the Closing Date,
executed by the Issuer in favor of DTC, as initial Clearing Agency, relating to
the Notes and the Book-Entry Certificates, if any, as the same may be amended or
supplemented from time to time.

 

   A-12   

Appendix A

COPAR 2019-1



--------------------------------------------------------------------------------

“Determination Date” means, for any Collection Period, the third Business Day
preceding the related Payment Date, beginning June 12, 2019.

“Disqualified Transferee” has the meaning set forth in Section 3.7 of the Trust
Agreement.

“Dollar” and “$” mean lawful currency of the United States of America.

“Domestic Corporation” means an entity that is treated as a corporation for
United States federal income tax purposes and is a U.S. Tax Person.

“DTC” means The Depository Trust Company, and its successors.

“Eligible Account” means either (a) a segregated account with an Eligible
Institution or (b) a segregated trust account with the corporate trust
department of a depository institution acting in its fiduciary capacity
organized under the laws of the United States of America or any one of the
states thereof or the District of Columbia (or any domestic branch of a foreign
bank), having corporate trust powers and acting as trustee for funds deposited
in such account, so long as the long-term unsecured debt of such depository
institution shall have a credit rating from each Rating Agency in one of its
generic rating categories which signifies investment grade, provided, that with
respect to S&P, such rating shall be at least BBB. Any such trust account may be
maintained with the Owner Trustee, the Indenture Trustee or any of their
respective Affiliates, if such accounts meet the requirements described in
clause (b) of the preceding sentence.

“Eligible Institution” means (a) the corporate trust department of the Indenture
Trustee or (b) a depository institution or trust company (other than any
Affiliate of Capital One Financial Corporation) (which may be the Owner Trustee
or any of its Affiliates) organized under the laws of the United States of
America or any one of the states thereof or the District of Columbia (or any
domestic branch of a foreign bank) (i) which at all times has either (A) a
long-term senior unsecured debt rating of “A2” or better by Moody’s, “A” or
better by Fitch or “A” or better by S&P, or such other rating that is acceptable
to each Rating Agency, as evidenced by a letter from such Rating Agency to the
Issuer or the Indenture Trustee or (B) a certificate of deposit rating of “P-1”
by Moody’s, “F1” by Fitch or “A-1” by S&P, or (C) such other rating that is
acceptable to each Rating Agency, as evidenced by a letter from such Rating
Agency to the Issuer or the Indenture Trustee and (ii) whose deposits are
insured by the Federal Deposit Insurance Corporation.

“Eligible Receivable” means a Receivable meeting all of the criteria set forth
on Schedule II of the Purchase Agreement as of the Closing Date.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Event of Default” has the meaning set forth in Section 5.1 of the Indenture.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

   A-13   

Appendix A

COPAR 2019-1



--------------------------------------------------------------------------------

“Exchange Act Reports” means any reports on Form 10-D, Form 8-K and Form 10-K
filed or to be filed by the Seller with respect to the Issuer under the Exchange
Act.

“EU Retention Rules” means the EU Securitization Regulation, together with any
relevant regulatory and/or implementing technical standards adopted by the
European Commission in relation thereto, any relevant regulatory and/or
implementing technical standards applicable in relation thereto pursuant to any
transitional arrangements made pursuant to the EU Securitization Regulation,
and, in each case, any relevant guidance published by the European Banking
Authority, the European Securities and Markets Authority (or, in either case,
any predecessor authority) or by the European Commission.

“EU Securitization Regulation” means Regulation (EU) 2017/2402 of the European
Parliament and of the Council of December 12, 2017.

“FATCA” means Sections 1471 through 1474 of the Code, any current or future
regulations or official interpretations thereunder or official interpretations
thereof and any agreements entered into pursuant to Section 1471(b)(1) of the
Code, any published intergovernmental agreement entered into in connection with
the implementation of the foregoing and any fiscal or regulatory legislation,
rules or official practices adopted pursuant to such published intergovernmental
agreement.

“FATCA Withholding Tax” means any withholding or deduction required pursuant to
FATCA.

“FDIC” means the Federal Deposit Insurance Corporation.

“FDIC Rule” means the FDIC’s rule regarding the treatment by the FDIC, as
receiver or conservator of an insured depository institution, of financial
assets transferred by the institution in connection with a securitization or
participation (12 C.F.R. § 360.6).

“Final Scheduled Payment Date” means, with respect to (i) the Class A-1 Notes,
the Class A-1 Final Scheduled Payment Date, (ii) the Class A-2 Notes, the
Class A-2 Final Scheduled Payment Date, (iii) the Class A-3 Notes, the Class A-3
Final Scheduled Payment Date, (iv) the Class A-4 Notes, the Class A-4 Final
Scheduled Payment Date, (v) the Class B Notes, the Class B Final Scheduled
Payment Date, (vi) the Class C Notes, the Class C Final Scheduled Payment Date
and (vii) the Class D Notes, the Class D Final Scheduled Payment Date.

“Financed Vehicle” means a new or used automobile, light-duty truck, SUV or van,
together with all accessions thereto, securing an Obligor’s indebtedness under
the applicable Receivable.

“First Allocation of Principal” means, for any Payment Date, an amount not less
than zero equal to the excess, if any, of (a) the Note Balance of the Class A
Notes as of such Payment Date (before giving effect to any principal payments
made on the Class A Notes on such Payment Date) over (b) the Adjusted Pool
Balance as of the last day of the related Collection Period; provided, further,
that the “First Allocation of Principal” for any Payment Date on and after the
Final Scheduled Payment Date for any Class of Class A Notes shall not be less
than the amount that is necessary to reduce the Note Balance of that Class of
Class A Notes to zero.

 

   A-14   

Appendix A

COPAR 2019-1



--------------------------------------------------------------------------------

“Fitch” means Fitch Ratings, Inc. or any successor that is a nationally
recognized statistical rating organization.

“Form 10-D Disclosure Item” means, with respect to any Person, (a) any legal
proceedings pending against such Person or of which any property of such Person
is then subject, or (b) any proceedings known to be contemplated by governmental
authorities against such Person or of which any property of such Person would be
subject, in each case that would be material to the Noteholders.

“Fourth Allocation of Principal” means, for any Payment Date, an amount not less
than zero equal to the excess, if any, of (a) the sum of the Note Balance of the
Class A Notes, the Class B Notes, the Class C Notes and the Class D Notes minus
the sum of the First Allocation of Principal, the Second Allocation of Principal
and the Third Allocation of Principal for that Payment Date as of such Payment
Date (before giving effect to any principal payments made on the Notes on such
Payment Date) over (b) the Adjusted Pool Balance as of the last day of the
related Collection Period; provided, however, that the “Fourth Allocation of
Principal” on and after the Final Scheduled Payment Date for the Class D Notes
shall not be less than the amount that is necessary to reduce the Note Balance
of the Class D Notes to zero (after the application of the First Allocation of
Principal, Second Allocation of Principal and Third Allocation of Principal).

“GAAP” means generally accepted accounting principles in the USA, applied on a
materially consistent basis.

“Governmental Authority” means any (a) Federal, state, municipal, foreign or
other governmental entity, board, bureau, agency or instrumentality,
(b) administrative or regulatory authority (including any central bank or
similar authority) or (c) court or judicial authority.

“Grant” means mortgage, pledge, bargain, sell, warrant, alienate, remise,
release, convey, assign, transfer, create, grant a Lien upon and a security
interest in and right of set-off against, deposit, set over and confirm pursuant
to the Indenture. A Grant of the Collateral or of any other agreement or
instrument shall include all rights, powers and options (but none of the
obligations) of the Granting party thereunder, including the immediate and
continuing right to claim for, collect, receive and give receipt for principal
and interest payments in respect of the Collateral and all other moneys payable
thereunder, to give and receive notices and other communications, to make
waivers or other agreements, to exercise all rights and options, to bring
proceedings in the name of the Granting party or otherwise and generally to do
and receive anything that the Granting party is or may be entitled to do or
receive thereunder or with respect thereto. Other forms of the verb “to Grant”
shall have correlative meanings.

“Holder” means, as the context may require, a Certificateholder or a Noteholder
or both.

“Indenture” means the Indenture, dated as of the Closing Date, between the
Issuer and Indenture Trustee, as the same may be amended and supplemented from
time to time.

 

   A-15   

Appendix A

COPAR 2019-1



--------------------------------------------------------------------------------

“Indenture Trustee” means Wilmington Trust, National Association, a national
banking association, not in its individual capacity but as indenture trustee
under the Indenture, or any successor trustee under the Indenture.

“Independent” means, when used with respect to any specified Person, that such
Person (i) is in fact independent of the Issuer, any other obligor upon the
Notes, the Administrator and any Affiliate of any of the foregoing Persons,
(ii) does not have any direct financial interest or any material indirect
financial interest in the Issuer, any such other obligor upon the Notes, the
Administrator or any Affiliate of any of the foregoing Persons and (iii) is not
connected with the Issuer, any such other obligor upon the Notes, the
Administrator or any Affiliate of any of the foregoing Persons as an officer,
employee, promoter, underwriter, trustee, partner, director or Person performing
similar functions.

“Independent Certificate” means a certificate or opinion to be delivered to the
Indenture Trustee under the circumstances described in, and otherwise complying
with, the applicable requirements of Section 11.1 of the Indenture, made by an
independent appraiser or other expert appointed by an Issuer Order, and such
opinion or certificate shall state that the signer has read the definition of
“Independent” in this Appendix A and that the signer is Independent within the
meaning thereof.

“Initial Certificate Transfer Opinion” means an Opinion of Counsel rendered by
nationally recognized tax counsel (i) upon the initial transfer by the Depositor
of a Certificate that results in the Issuer not being wholly owned by the
Depositor and (ii) while any Note retained by the Issuer or a Person that is
considered the same Person as the Issuer for United States federal income tax
purposes is outstanding that (x) such Note will be debt for United States
federal income tax purposes or (y) the transfer by the Depositor of such
Certificate will not cause the Issuer to be treated as an association or
publicly traded partnership taxable as a corporation, or to be treated as other
than a grantor trust for United States federal income tax purposes.

“Initial Class A-1 Note Balance” means $238,000,000.

“Initial Class A-2 Note Balance” means $410,000,000.

“Initial Class A-3 Note Balance” means $410,000,000.

“Initial Class A-4 Note Balance” means $124,620,000.

“Initial Class B Note Balance” means $18,390,000.

“Initial Class C Note Balance” means $12,260,000.

“Initial Class D Note Balance” means $12,260,000.

“Initial Note Balance” means, for any Class, the Initial Class A-1 Note Balance,
the Initial Class A-2 Note Balance, the Initial Class A-3 Note Balance, the
Initial Class A-4 Note Balance, the Initial Class B Note Balance, the Initial
Class C Note Balance and the Initial Class D Note Balance, as applicable, or
with respect to the Notes generally, the sum of the foregoing.

 

   A-16   

Appendix A

COPAR 2019-1



--------------------------------------------------------------------------------

“Initial Reserve Account Deposit Amount” means an amount equal to $3,063,835.05.

“Instituting Noteholders” has the meaning set forth in Section 7.6(a) of the
Indenture.

“Insurance Policy” means (i) any theft and physical damage insurance policy
maintained by or on behalf of the Obligor under a Receivable, providing coverage
against loss or damage to or theft of the related Financed Vehicle, (ii) any
credit life or credit disability insurance maintained by or on behalf of an
Obligor in connection with any Receivable and (iii) any vendor’s single interest
policy provided by an Affiliate of the Bank in connection with any Receivable.

“Interest Period” means with respect to any Payment Date, (a) with respect to
the Class A-1 Notes, from and including the Closing Date (in the case of the
first Payment Date) or from and including the most recent Payment Date to but
excluding that Payment Date (for example, for a Payment Date in June, the
Interest Period is from and including the Payment Date in May to but excluding
the Payment Date in June) and (b) for the Class A-2 Notes, the Class A-3 Notes,
the Class A-4 Notes, the Class B Notes, the Class C Notes and the Class D Notes,
from and including the 15th day of the calendar month preceding such Payment
Date (or from and including the Closing Date in the case of the first Payment
Date) to but excluding the 15th day of the month in which such Payment Date
occurs.

“Interest Rate” means (a) with respect to the Class A-1 Notes, the Class A-1
Interest Rate, (b) with respect to the Class A-2 Notes, the Class A-2 Interest
Rate, (c) with respect to the Class A-3 Notes, the Class A-3 Interest Rate,
(d) with respect to the Class A-4 Notes, the Class A-4 Interest Rate, (e) with
respect to the Class B Notes, the Class B Interest Rate (f) with respect to the
Class C Notes, the Class C Interest Rate or (g) with respect to the Class D
Notes, the Class D Interest Rate.

“Investment Company Act” means the Investment Company Act of 1940, as amended.

“Issuer” means Capital One Prime Auto Receivables Trust 2019-1, a Delaware
statutory trust established pursuant to the Trust Agreement and the filing of
the Certificate of Trust, until a successor replaces it and, thereafter, means
such successor.

“Issuer Order” and “Issuer Request” means a written order or request of the
Issuer signed in the name of the Issuer by any one of its Authorized Officers
and delivered to the Indenture Trustee.

“Item 1119 Party” means the Depositor, the Bank, the Servicer, the Indenture
Trustee, the Owner Trustee, the Asset Representations Reviewer, any underwriter
of the Notes and any other material transaction party identified by the
Depositor, the Bank or to the Indenture Trustee and the Owner Trustee in
writing.

“Lien” means, for any asset or property of a Person, a lien, security interest,
mortgage, pledge or encumbrance in, of or on such asset or property in favor of
any other Person, except any Permitted Lien.

 

   A-17   

Appendix A

COPAR 2019-1



--------------------------------------------------------------------------------

“Liquidation Expenses” means auction, painting, repair or refurbishment expenses
in respect of the disposition of a Financed Vehicle and any payments required by
law to be remitted to the Obligor.

“Liquidation Proceeds” means, with respect to any Defaulted Receivable,
(a) insurance proceeds received by the Servicer with respect to the Insurance
Policies, (b) amounts received by the Servicer in connection with such
Receivable pursuant to the exercise of rights under that Receivable and (c) the
monies collected by the Servicer (from whatever source, including proceeds of a
sale of a Financed Vehicle, a deficiency balance recovered from the Obligor
after the charge-off of such Receivable or as a result of any recourse against
the related Dealer, if any) on such Receivable, in the case of each of the
foregoing clauses (a) through (c), net of any outstanding related Liquidation
Expenses and any payments required by law to be remitted to the Obligor;
provided, however, that the Repurchase Price for any Receivable shall not
constitute “Liquidation Proceeds”.

“Majority Certificateholders” means Certificateholders holding in the aggregate
more than 50% of the Percentage Interests.

“Moody’s” means Moody’s Investors Service, Inc., or any successor that is a
nationally recognized statistical rating organization.

“Net Pool Balance” means, as of any date, the aggregate Outstanding Principal
Balance of all Receivables (other than Defaulted Receivables) of the Issuer on
such date.

“Note” means a Class A-1 Note, Class A-2 Note, Class A-3 Note, Class A-4 Note,
Class B Note, Class C Note or Class D Note, in each case substantially in the
forms of Exhibit A to the Indenture.

“Note Balance” means, with respect to any date of determination, for any Class,
the Class A-1 Note Balance, the Class A-2 Note Balance, the Class A-3 Note
Balance, the Class A-4 Note Balance, the Class B Note Balance, the Class C Note
Balance or the Class D Note Balance, as applicable, or with respect to the Notes
generally, the sum of all of the foregoing.

“Note Factor” means, with respect to the Notes or any Class of Notes on any
Payment Date, a six-digit decimal figure equal to the Note Balance of the Notes
or such Class of Notes, as applicable, as of the end of the preceding Collection
Period divided by the Note Balance of the Notes or such Class of Notes, as
applicable, as of the Closing Date. The Note Factor will be 1.000000 as of the
Closing Date; thereafter, the Note Factor will decline to reflect reductions in
the Note Balance of the Notes or such Class of Notes, as applicable.

“Noteholder” means, as of any date, the Person in whose name a Note is
registered on the Note Register on such date.

“Noteholder Direction” has the meaning set forth in Section 7.6(a) of the
Indenture.

“Note Owner” means, with respect to a Book-Entry Note, the Person who is the
beneficial owner of such Book-Entry Note, as reflected on the books of the
Clearing Agency or a Person maintaining an account with such Clearing Agency
(directly as a Clearing Agency Participant or as an indirect participant, in
each case in accordance with the rules of such Clearing Agency).

 

   A-18   

Appendix A

COPAR 2019-1



--------------------------------------------------------------------------------

“Note Register” and “Note Registrar” have the respective meanings set forth in
Section 2.4 of the Indenture.

“Obligor” means, for any Receivable, each Person obligated to pay such
Receivable.

“Officer’s Certificate” means (i) with respect to the Issuer, a certificate
signed by any Authorized Officer of the Issuer and (ii) with respect to the
Depositor or the Servicer, a certificate signed by any Responsible Officer
thereof.

“Opinion of Counsel” means one or more written opinions of counsel who may,
except as otherwise expressly provided in the Indenture or any other applicable
Transaction Document, be employees of or counsel to the Issuer, the Servicer,
the Depositor or the Administrator, and which opinion or opinions comply with
any applicable requirements of the Transaction Documents and are in form and
substance reasonably satisfactory to the recipient(s). Opinions of Counsel need
address matters of law only and may be based upon stated assumptions as to
relevant matters of fact.

“Optional Purchase” has the meaning set forth in Section 7.1 of the Servicing
Agreement.

“Optional Purchase Price” has the meaning set forth in Section 7.1 of the
Servicing Agreement.

“Originator” means Capital One, National Association.

“Other Assets” means any assets (or interests therein) (other than the Trust
Estate) conveyed or purported to be conveyed by the Depositor to another Person
or Persons other than the Issuer, whether by way of a sale, capital contribution
or by virtue of the granting of a lien.

“Outstanding” means, as of any date, all Notes (or all Notes of an applicable
Class) theretofore authenticated and delivered under the Indenture except:

(i) Notes (or Notes of an applicable Class) theretofore cancelled by the Note
Registrar or delivered to the Note Registrar for cancellation;

(ii) Notes (or Notes of an applicable Class) or portions thereof the payment for
which money in the necessary amount has been theretofore deposited with the
Indenture Trustee or any Paying Agent in trust for the related Noteholders
(provided, however, that if such Notes are to be redeemed, notice of such
redemption has been duly given pursuant to the Indenture or provision therefor,
satisfactory to the Indenture Trustee, has been made); and

(iii) Notes (or Notes of an applicable Class) in exchange for or in lieu of
other Notes (or Notes of such Class) that have been authenticated and delivered
pursuant to the Indenture unless proof satisfactory to the Indenture Trustee is
presented that any such Notes are held by a bona fide purchaser;

 

   A-19   

Appendix A

COPAR 2019-1



--------------------------------------------------------------------------------

provided, that in determining whether Noteholders holding the requisite Note
Balance have given any request, demand, authorization, direction, notice,
consent, vote or waiver hereunder or under any Transaction Document, Notes owned
by the Issuer, the Depositor, any Certificateholder, the Servicer, the
Administrator, the Asset Representations Reviewer or any of their respective
Affiliates shall be disregarded and deemed not to be Outstanding unless all of
the Notes are then owned by the Issuer, the Depositor, any Certificateholder,
the Servicer, the Administrator, the Asset Representations Reviewer or any of
their respective Affiliates, except that, in determining whether the Indenture
Trustee shall be protected in relying upon any such request, demand,
authorization, direction, notice, consent, vote or waiver, only Notes that a
Responsible Officer of the Indenture Trustee knows to be so owned shall be so
disregarded. Notes so owned that have been pledged in good faith may be regarded
as Outstanding if the pledgee thereof establishes to the satisfaction of the
Indenture Trustee such pledgee’s right so to act with respect to such Notes and
that such pledgee is not the Issuer, the Depositor, any Certificateholder, the
Seller, the Servicer, the Administrator, the Asset Representations Reviewer or
any of their respective Affiliates.

“Outstanding Principal Balance” means, with respect to any Receivable as of any
date, the outstanding principal balance of such Receivable calculated in
accordance with the Customary Servicing Practices.

“Owner Trustee” means BNY Mellon Trust of Delaware, a Delaware banking
corporation, not in its individual capacity but solely as owner trustee under
the Trust Agreement, and any successor Owner Trustee thereunder.

“Paying Agent” means (i) prior to the payment in full of principal and interest
on the Notes, the Indenture Trustee or any other Person that meets the
eligibility standards for the Indenture Trustee set forth in Section 6.11 of the
Indenture and is authorized by the Issuer to make the payments to and
distributions from the Collection Account and the Principal Distribution
Account, including the payment of principal of or interest on the Notes on
behalf of the Issuer and (ii) following the payment in full of principal and
interest on the Notes, the Certificate Paying Agent or any other Person
appointed as the successor Certificate Paying Agent pursuant to Section 3.9 of
the Trust Agreement.

“Payment Date” means the 15th day of each calendar month beginning June 17,
2019; provided, however, whenever a Payment Date would otherwise be a day that
is not a Business Day, the Payment Date shall be the immediately succeeding
Business Day. As used herein, the “related” Payment Date with respect to a
Collection Period shall be deemed to be the Payment Date which immediately
follows such Collection Period.

“Payment Default” has the meaning set forth in Section 5.4(a) of the Indenture.

“Percentage Interest” means, with respect to a Certificate, the individual
percentage interest of such Certificate, which shall be specified on the face
thereof and which shall represent the percentage of certain distributions of the
Issuer beneficially owned by such Certificateholder. The sum of the Percentage
Interests for all of the Certificates shall be 100%.

 

   A-20   

Appendix A

COPAR 2019-1



--------------------------------------------------------------------------------

“Permitted Investments” means any one or more of the following types of
investments:

(a) direct obligations of, and obligations fully guaranteed as to timely payment
by, the United States of America;

(b) demand deposits, money market deposit accounts, time deposits or
certificates of deposit of any depository institution (including, the Servicer,
the Indenture Trustee or the Owner Trustee or any of their respective
Affiliates) or trust company incorporated under the laws of the United States of
America or any state thereof or the District of Columbia (or any domestic branch
of a foreign bank) and subject to supervision and examination by Federal or
state banking or depository institution authorities (including depository
receipts issued by any such institution or trust company as custodian with
respect to any obligation referred to in clause (a) above or a portion of such
obligation for the benefit of the holders of such depository receipts); provided
that at the time of the investment or contractual commitment to invest therein
(which shall be deemed to be made again each time funds are reinvested following
each Payment Date), the commercial paper or other short-term senior unsecured
debt obligations (other than such obligations the rating of which is based on
the credit of a Person other than such depository institution or trust company)
of such depository institution or trust company shall have a credit rating from
Moody’s of at least “Prime-1,” from S&P of at least “A-1” and from Fitch of at
least “F1+” if rated by Fitch;

(c) commercial paper (including commercial paper of any Affiliate of the Seller,
the Servicer, the Bank, the Indenture Trustee or the Owner Trustee or any of
their respective Affiliates) having, at the time of the investment or
contractual commitment to invest therein, a rating from Moody’s of at least
“Prime-1,” from S&P of at least “A-1” and from Fitch of at least “F1+” if rated
by Fitch;

(d) investments in money market funds (including funds for which the Seller, the
Servicer, the Bank, the Indenture Trustee or Owner Trustee or any of their
respective Affiliates is investment manager or advisor) having a credit rating
in the highest rating category by each nationally recognized statistical rating
organization then rating any class of the Notes and such money market funds; and

(e) bankers’ acceptances issued by any depository institution or trust company
referred to in clause (b) above;

provided that, in each case, no withholding tax would be imposed if acquired
directly by a person not described in Section 7701(a)(30) of the Code assuming
such person delivered a properly completed and executed IRS Form W-8BEN or
W-8BEN-E (as applicable).

Each of the Permitted Investments may be purchased from the Indenture Trustee or
through an Affiliate of the Indenture Trustee. Each Permitted Investment must
mature or be liquidated on the Business Day immediately preceding the next
Payment Date.

“Permitted Liens” means: (a) any liens created by the Transaction Documents;
(b) any liens for taxes not yet due and payable or the amount of which is being
contested in good faith by appropriate Proceedings; and (c) any liens of
mechanics, suppliers, vendors, materialmen, laborers, employees, repairmen and
other like liens securing obligations which are not due and payable or the
amount or validity of which is being contested in good faith by appropriate
Proceedings.

 

   A-21   

Appendix A

COPAR 2019-1



--------------------------------------------------------------------------------

“Permitted Modification” has the meaning set forth in Section 3.2 of the
Servicing Agreement.

“Person” means any individual, corporation, limited liability company, estate,
partnership, joint venture, association, joint stock company, trust (including
any beneficiary thereof), unincorporated organization or government or any
agency or political subdivision thereof.

“Physical Property” has the meaning specified in the definition of “Delivery”
above.

“Placement Agent” means J.P. Morgan Securities LLC.

“Plan” means: (i) any “employee benefit plan” as defined in Section 3(3) of
ERISA, whether or not subject to ERISA; (ii) a “plan” as described by
Section 4975(e)(1) of the Code, whether or not subject to Section 4975 of the
Code; or (iii) any entity deemed to hold the plan assets of any of the foregoing
by reason of such employee benefit plan’s or other plan’s investment in the
entity.

“Pool Factor” on a Payment Date means a six-digit decimal figure equal to the
Net Pool Balance as of the end of the preceding Collection Period divided by the
aggregate Outstanding Principal Balance of the Receivables as of the Cut-Off
Date. The Pool Factor will be 1.000000 as of the Cut-Off Date; thereafter, the
Pool Factor will decline to reflect reductions in the Net Pool Balance.

“Predecessor Note” means, with respect to any particular Note, every previous
Note evidencing all or a portion of the same debt as that evidenced by such
particular Note; provided, however, for the purpose of this definition, any Note
authenticated and delivered under Section 2.5 of the Indenture in lieu of a
mutilated, destroyed, lost or stolen Note shall be deemed to evidence the same
debt as the mutilated, destroyed, lost or stolen Note.

“Principal Distribution Account” means the account by that name established and
maintained pursuant to Section 8.2(a)(ii) of the Indenture.

“Proceeding” means any suit in equity, action at law or other judicial or
administrative proceeding.

“Purchase Agreement” means the Purchase Agreement, dated as of the Closing Date,
between the Bank and the Depositor, as amended, modified or supplemented from
time to time.

“Purchased Assets” has the meaning set forth in Section 2.1 of the Purchase
Agreement.

“Qualified Dispute Resolution Professional” means an attorney or retired judge
that is independent, impartial, knowledgeable about and experienced with the
laws of the State of New York, specializing in commercial litigation with at
least fifteen (15) years of experience and whose name is on a list of neutral
parties maintained by the AAA.

 

   A-22   

Appendix A

COPAR 2019-1



--------------------------------------------------------------------------------

“Qualified Institutional Buyer” means a “qualified institutional buyer” as
defined in Rule 144A.

“Rating Agency” means either or each of Fitch, Moody’s and S&P, as indicated by
the context.

“Rating Agency Condition” means, with respect to any event or circumstance and
each Rating Agency, either (a) written confirmation (which may be in the form of
a letter, press release or other publication, or a change in such Rating
Agency’s published ratings criteria to this effect) by such Rating Agency that
the occurrence of such event or circumstance will not cause it to downgrade,
qualify or withdraw its rating assigned to any of the Notes or (b) that such
Rating Agency shall have been given notice of such event or circumstance at
least ten (10) days prior to the occurrence of such event or circumstance (or,
if ten (10) days’ advance notice is impracticable, as much advance notice as is
practicable) and such Rating Agency shall not have issued any written notice
that the occurrence of such event or circumstance will cause it to downgrade,
qualify or withdraw its rating assigned to the Notes.

“Receivable” means any Contract with respect to a new or used automobile,
light-duty truck, SUV or van, which shall appear on the Schedule of Receivables
and all Related Security in connection therewith which has not been released
from the lien of the Indenture.

“Receivable Files” has the meaning set forth in Section 2.1(a) of the Servicing
Agreement.

“Record Date” means, unless otherwise specified in any Transaction Document,
with respect to any Payment Date or Redemption Date, (i) for any Definitive
Notes and for any Definitive Certificates, the close of business on the last
Business Day of the calendar month immediately preceding the calendar month in
which such Payment Date or Redemption Date occurs and (ii) for any Book-Entry
Notes and for any Book-Entry Certificates, the close of business on the Business
Day immediately preceding such Payment Date or Redemption Date.

“Records” means, for any Receivable, all contracts, books, records and other
documents or information (including computer programs, tapes, disks, software
and related property and rights, to the extent legally transferable) relating to
such Receivable or the related Obligor.

“Redemption Date” means in the case of a redemption of the Notes pursuant to
Section 10.1 of the Indenture, the Payment Date specified by the Administrator
or the Issuer pursuant to Section 10.1 of the Indenture.

“Redemption Price” means an amount equal to the sum of (a) the unpaid Note
Balance of all Notes redeemed plus (b) accrued and unpaid interest thereon at
the applicable Interest Rate for the Notes being so redeemed through the
Redemption Date.

“Regular Principal Distribution Amount” means, for any Payment Date, an amount
not less than zero equal to the excess of (a) the excess of (A) the sum of the
aggregate Note Balance of the Notes as of such Payment Date (before giving
effect to any principal payments made on the Notes on such Payment Date) over
(B) the Adjusted Pool Balance as of the last day of the related Collection
Period minus the Target Overcollateralization Amount over (b) the sum of the

 

   A-23   

Appendix A

COPAR 2019-1



--------------------------------------------------------------------------------

First Allocation of Principal, the Second Allocation of Principal, the Third
Allocation of Principal and the Fourth Allocation of Principal for that Payment
Date; provided, however, that the “Regular Principal Distribution Amount” on and
after the Final Scheduled Payment Date for any Class of Notes will not be less
than the amount that is necessary to reduce the Note Balance of that Class to
zero (after the application of the First Allocation of Principal, the Second
Allocation of Principal, the Third Allocation of Principal and the Fourth
Allocation of Principal).

“Regulation AB” means Subpart 229.1100 – Asset Backed Securities (Regulation
AB), 17 C.F.R. §§229.1100-229.1125, as such regulation may be amended from time
to time and subject to such clarification and interpretation as have been
provided by the Commission in the adopting release (Asset-Backed Securities,
Securities Act Release No. 33-8518. 70 Fed. Reg. 1,506, 1,531 (January 7, 2005))
or by the staff of the Commission, or as may be provided in writing by the
Commission or its staff from time to time.

“Related Security” means, for any Receivable: (i) the security interest in the
related Financed Vehicle; (ii) all rights of the Originator to proceeds from
claims on any Insurance Policy; (iii) any other property securing
the Receivables; (iv) all rights of the Originator to refunds in connection with
extended service agreements relating to Receivables; and (v) all proceeds of the
foregoing.

“Relevant Trustee” means (i) prior to the payment in full of principal of and
interest on the Notes, the Indenture Trustee and (ii) following the payment in
full of principal of and interest on the Notes, the Owner Trustee; provided,
however, that with respect to any property that is under the joint or separate
control of a co-trustee or separate trustee under the Trust Agreement or the
Indenture, respectively, “Relevant Trustee” shall refer to either or both of the
Owner Trustee and such co-trustee or separate trustee or to either or both of
the Indenture Trustee and such co-trustee or separate trustee, as the case may
be.

“Reportable Event” means any event required to be reported on Form 8-K, and in
any event, the following:

(a) entry into a material definitive agreement related to the Issuer, the Notes,
the Receivables or an amendment to a Transaction Document, even if the Seller is
not a party to such agreement (e.g., a servicing agreement with a servicer
contemplated by Item 1108(a)(2) of Regulation AB);

(b) termination of a Transaction Document (other than by expiration of
the agreement on its stated termination date or as a result of all parties
completing their obligations under such agreement), even if the Seller is not a
party to such agreement (e.g., a servicing agreement with a servicer
contemplated by Item 1108(a)(3) of Regulation AB);

(c) with respect to the Servicer only, the occurrence of a Servicer Replacement
Event;

(d) an Event of Default;

 

   A-24   

Appendix A

COPAR 2019-1



--------------------------------------------------------------------------------

(e) the resignation, removal, replacement or substitution of the Indenture
Trustee or the Owner Trustee; and

(f) with respect to the Indenture Trustee only, a required distribution to
Holders of the Notes is not made as of the required Payment Date under the
Indenture.

“Repurchase Price” means, with respect to any Repurchased Receivable, a price
equal to the Outstanding Principal Balance of such Receivable plus any unpaid
accrued interest related to such Receivable accrued to and including the earlier
of (a) the end of the Collection Period preceding the date that such Repurchased
Receivable was purchased by the Bank or the Servicer, as applicable or (b) the
end of the Collection Period preceding the date that such Repurchased Receivable
was charged-off (in whole or in part) by the Servicer in accordance with its
Customary Servicing Practices.

“Repurchased Receivable” means a Receivable purchased by the Bank pursuant to
Section 3.4 of the Purchase Agreement or by the Servicer pursuant to Section 3.6
of the Servicing Agreement.

“Requesting Investor” has the meaning set forth in Section 7.5(a) of the
Indenture.

“Requesting Party” has the meaning set forth in Section 3.11(a) of the Purchase
Agreement.

“Reserve Account” means the account designated as such, established and
maintained pursuant to Section 8.2(a)(iii) of the Indenture.

“Reserve Account Draw Amount” means, for any Payment Date, the amount withdrawn
from the Reserve Account, equal to the lesser of (a) the Available Funds
Shortfall Amount, if any, for such Payment Date and (b) the amount on deposit in
the Reserve Account on the Business Day prior to such Payment Date. In addition,
if the sum of the amounts in the Reserve Account and the remaining Available
Funds after the payments under clauses first through ninth and eleventh of
Section 8.5(a) of the Indenture would be sufficient to pay in full the aggregate
unpaid Note Balance of all of the outstanding Classes of Notes, then the Reserve
Account Draw Amount will, if so specified in the Servicer’s Report, include such
additional amount as may be necessary to pay all Outstanding Notes in full.

“Reserve Account Excess Amount” means, with respect to any Payment Date, an
amount equal to the excess, if any, of (a) the amount of cash or other
immediately available funds in the Reserve Account on the Business Day prior to
that Payment Date, after giving effect to all deposits to and withdrawals from
the Reserve Account relating to that Payment Date, over (b) the Specified
Reserve Account Balance with respect to that Payment Date; provided, however,
that if such Payment Date is the Redemption Date, the “Reserve Account Excess
Amount” shall mean an amount equal to the amount of cash or other immediately
available funds in the Reserve Account on that Payment Date after giving effect
to all deposits to and withdrawals from the Reserve Account relating to that
Payment Date.

 

   A-25   

Appendix A

COPAR 2019-1



--------------------------------------------------------------------------------

“Responsible Officer” means: (a) with respect to the Indenture Trustee, any
officer within the corporate trust department of the Indenture Trustee,
including any vice president, assistant vice president, assistant secretary,
assistant treasurer, trust officer or any other officer of the Indenture Trustee
who customarily performs functions similar to those performed by the persons who
at the time shall be such officers, respectively, or to whom any corporate trust
matter is referred because of such person’s knowledge of and familiarity with
the particular subject and who, in each case, shall have direct responsibility
for the administration of the Indenture; (b) with respect to the Owner Trustee,
any officer within the Corporate Trust Office of the Owner Trustee and having
direct responsibility for the administration of the Issuer, including any vice
president, assistant vice president, assistant treasurer, assistant secretary,
associate, trust officer or financial services officer, or any other officer
customarily performing functions similar to those performed by any of the above
designated officers and also, with respect to a particular matter, any other
officer to whom such matter is referred because of such officer’s knowledge of
and familiarity with the particular subject; (c) with respect to the Servicer,
the Bank, the Seller or the Administrator, any officer of such Person having
direct responsibility for the transactions contemplated by the Transaction
Documents, including the president, treasurer, secretary or assistant secretary,
controller, vice president of capital markets funding, or any other officer
customarily performing functions similar to those performed by any of the above
designated officers for any such entities and also, with respect to a particular
matter, any other officer to whom such matter is referred because of such
officer’s knowledge of and familiarity with the particular subject; and (d) with
respect to the Depositor, any officer of such Person having direct
responsibility for the transactions contemplated by the Transaction Documents,
including the president, treasurer, secretary or assistant secretary, deputy
controller, assistant vice president, or any other officer customarily
performing functions similar to those performed by any of the above designated
officers for the Depositor and also, with respect to a particular matter, any
other officer to whom such matter is referred because of such officer’s
knowledge of and familiarity with the particular subject.

“Retained Certificate” means any Certificate beneficially owned by the Depositor
or an Affiliate thereof.

“Review Notice” is defined in Section 7.6 (b) of the Indenture.

“Review Report” has the meaning assigned to such term in Section 1.01 of the
Asset Representations Review Agreement.

“Review Satisfaction Date” means, with respect to any Asset Review, the first
date on which (a) the Delinquency Percentage for any Payment Date exceeds the
Delinquency Trigger and (b) a Noteholder Direction with respect to such Asset
Review has occurred.

“Rule 144A” means Rule 144A under the Securities Act and any successor rule
thereto.

“Rule 144A Information” means the information specified pursuant to Rule
144A(d)(4) of the Securities Act (or any successor provision thereto).

“Rules” has the meaning set forth in Section 3.11(b) of the Purchase Agreement.

“S&P” means S&P Global Ratings, or any successor that is a nationally recognized
statistical rating organization.

 

   A-26   

Appendix A

COPAR 2019-1



--------------------------------------------------------------------------------

“Sale Agreement” means the Sale Agreement, dated as of the Closing Date, between
the Seller and the Issuer, as amended, modified or supplemented from time to
time.

“Sarbanes Certification” has the meaning set forth in Section 8.19(b)(iii) of
the Servicing Agreement.

“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002, as amended, modified
or supplemented from time to time, and any successor law thereto.

“Schedule of Receivables” means the electronic data file of the schedule of
Receivables transferred to the Issuer on the Closing Date.

“Second Allocation of Principal” means, for any Payment Date, an amount not less
than zero equal to the excess, if any, of (a) the sum of the Note Balance of the
Class A Notes and the Class B Notes as of such Payment Date (before giving
effect to any principal payments made on such Payment Date) minus the First
Allocation of Principal for that Payment Date over (b) the Adjusted Pool Balance
as of the last day of the related Collection Period; provided, however, that the
“Second Allocation of Principal” on and after the Final Scheduled Payment Date
for the Class B Notes shall not be less than the amount that is necessary to
reduce the Note Balance of the Class B Notes to zero (after the application of
the First Allocation of Principal).

“Section 385 Certificateholder” means a holder of a Certificate (or interest
therein) that is (1) a Domestic Corporation, (2) an entity (foreign or domestic)
that (i) is treated as a partnership for United States federal income tax
purposes and 80 percent or more of its ownership interests are controlled,
directly or indirectly, by an “expanded group,” within the meaning of Treasury
Regulation Section 1.385-1(c)(4) and (ii) has an expanded group partner (as
defined in Treasury Regulation Section 1.385-3(g)(12)) that is a Domestic
Corporation or (3) a disregarded entity or grantor trust of an entity described
in clause (1) or (2).

“Section 385 Controlled Partnership” has the meaning set forth in Treasury
Regulation Section 1.385-1(c)(1) for a “controlled partnership”.

“Section 385 Expanded Group” has the meaning set forth in Treasury Regulation
Section 1.385-1(c)(4) for an “expanded group”.

“Section 941 Effective Date” has the meaning set forth in Section 12.4 of the
Indenture.

“Section 941 Rules” has the meaning set forth in Section 12.4 of the Indenture.

“Securities Act” means the Securities Act of 1933, as amended.

“Seller” means Capital One Auto Receivables, LLC, a Delaware limited liability
company.

“Servicer” means the Bank, initially, and any replacement Servicer appointed
pursuant to the Servicing Agreement.

 

   A-27   

Appendix A

COPAR 2019-1



--------------------------------------------------------------------------------

“Servicer Replacement Event” means any one or more of the following that shall
have occurred and be continuing:

(a) any failure by the Servicer to deliver or cause to be delivered any required
payment to the Indenture Trustee or the Owner Trustee for deposit into the
Collection Account, which failure continues unremedied for five (5) Business
Days after discovery thereof by a Responsible Officer of the Servicer or receipt
by a Responsible Officer of the Servicer of written notice thereof from the
Indenture Trustee or Noteholders evidencing at least a majority of the Note
Balance (or, if no Notes are Outstanding, from the Majority Certificateholders);

(b) any failure by the Servicer to duly observe or perform in any material
respect any other of its covenants or agreements in the Servicing Agreement
(other than Section 3.15 of the Servicing Agreement), which failure materially
and adversely affects the rights of the Issuer, the Noteholders or the
Certificateholders, and which continues unremedied for ninety (90) days after
discovery thereof by a Responsible Officer of the Servicer or receipt by the
Servicer of written notice thereof from the Indenture Trustee or Noteholders
evidencing at least a majority of the Note Balance (or, if no Notes are
Outstanding, from the Majority Certificateholders) (it being understood that no
Servicer Replacement Event will result from a breach by the Servicer of any
covenant for which the repurchase of the affected Receivable is specified as the
sole remedy pursuant to Section 3.6 of the Servicing Agreement); or

(c) the Servicer suffers a Bankruptcy Event;

provided, that (A) any delay or failure of performance referred to in clause
(a) above shall have been caused by force majeure or other similar occurrence,
the five (5) Business Day grace period referred to in such clause (a) shall be
extended for an additional sixty (60) days and (B) if any delay or failure of
performance referred to in clause (b) above shall have been caused by force
majeure or other similar occurrence, the ninety (90) day grace period referred
to in clause (b) shall be extended for an additional sixty (60) days. The
existence or occurrence of any “material instance of noncompliance” (within the
meaning of Item 1122 of Regulation AB) shall not create any presumption that any
event in clauses (a), or (b) above has occurred.

“Servicing Agreement” means the Servicing Agreement, dated as of the Closing
Date, among the Issuer, the Servicer and the Indenture Trustee, as the same may
be amended, modified or supplemented from time to time.

“Servicing Criteria” means the “servicing criteria” set forth in Item 1122(d) of
Regulation AB.

“Servicing Fee” means, for any Payment Date, the product of (A) one-twelfth (or,
in the case of the first Payment Date, one-sixth), (B) the Servicing Fee Rate
and (C) the Net Pool Balance as of the first day of the related Collection
Period (or, in the case of the first Payment Date, as of the Cut-Off Date).

“Servicing Fee Rate” means 1.00% per annum.

“Servicer’s Report” means the Servicer’s Report delivered pursuant to
Section 3.9(a) of the Servicing Agreement.

 

   A-28   

Appendix A

COPAR 2019-1



--------------------------------------------------------------------------------

“Severely Distressed Receivable” means, as of any date of determination, a
Receivable (other than a Repurchased Receivable) (i) that is sixty (60) or more
days delinquent, (ii) that is a Defaulted Receivable, (iii) for which the
Obligor is the subject of a bankruptcy or other insolvency proceeding, (iv) for
which the related Financed Vehicle has been repossessed (or for which the
Servicer has initiated repossession proceedings) or (v) for which the related
Financed Vehicle has been subject to theft or suffered destruction or damage
that would be determined to be beyond repair in accordance with Customary
Servicing Practices.

“Similar Law” means any federal, state, local or other law that is substantially
similar to Title I of ERISA or Section 4975 of the Code.

“Simple Interest Method” means the method of calculating interest due on a motor
vehicle receivable on a daily basis based on the actual outstanding principal
balance of the receivable on that date.

“Simple Interest Receivable” means any motor vehicle receivable pursuant to
which the payments due from the Obligors during any month are allocated between
interest, principal and other charges based on the actual date on which a
payment is received and for which interest is calculated using the Simple
Interest Method.

“Specified Reserve Account Balance” means, for any Payment Date while the Notes
are Outstanding, 0.25% of the Adjusted Pool Balance as of the Cut-Off Date;
provided, that on any Payment Date after the Notes are no longer Outstanding
following payment in full of the principal and interest on the Notes, the
“Specified Reserve Account Balance” shall be $0.

“Statutory Trust Statute” means Chapter 38 of Title 12 of the Delaware Code, 12
Del. Code § 3801 et seq.

“Sub-Servicer” means any Affiliate of the Servicer or any sub-contractor to whom
any or all duties of the Servicer (including, without limitation, its duties as
custodian) under the Transaction Documents have been delegated in accordance
with Section 6.1 of the Servicing Agreement.

“Supplemental Servicing Fees and Reimbursements” means any and all (i) late
fees, (ii) extension fees, (iii) non-sufficient funds charges, (iv) prepayment
fees, (v) any and all other administrative fees or similar charges allowed by
applicable law with respect to any Receivable and (vi) repossession fees and
expenses, legal fees and expenses and similar out-of-pocket fees and expenses
incurred by the Servicer and reimbursed to the Servicer with respect to any
Receivable.

“Target Overcollateralization Amount” means, for any Payment Date, 0.25% of the
Adjusted Pool Balance as of the Cut-Off Date.

“Tax Information” means information and/or properly completed and signed tax
certifications (e.g., Form W-9 or W-8) sufficient to eliminate the imposition of
or determine the amount of any withholding of tax, including backup withholding
and FATCA Withholding Tax.

 

   A-29   

Appendix A

COPAR 2019-1



--------------------------------------------------------------------------------

“Third Allocation of Principal” means, for any Payment Date, an amount not less
than zero equal to the excess, if any, of (a) the sum of the Note Balance of the
Class A Notes, the Class B Notes and the Class C Notes minus the sum of the
First Allocation of Principal and Second Allocation of Principal for that
Payment Date as of such Payment Date (before giving effect to any principal
payments made on the Notes on such Payment Date) over (b) the Adjusted Pool
Balance as of the last day of the related Collection Period; provided, however,
that the Third Allocation of Principal for any Payment Date on and after the
Final Scheduled Payment Date for the Class C Notes shall not be less than the
amount that is necessary to reduce the Note Balance of the Class C Notes to zero
(after the application of the First Allocation of Principal and the Second
Allocation of Principal).

“TIA” or “Trust Indenture Act” means the Trust Indenture Act of 1939, as amended
and as in force on the date hereof, unless otherwise specifically provided.

“Transaction Documents” means the Indenture, the Notes, the Depository
Agreement, the Sale Agreement, the Servicing Agreement, the Purchase Agreement,
the Asset Representations Review Agreement, the Administration Agreement and the
Trust Agreement, as the same may be amended or modified from time to time.

“Transferred Assets” means (a) the Purchased Assets, (b) all of the Depositor’s
rights under the Purchase Agreement and (c) all proceeds of the foregoing.

“Trust Account Property” means the Trust Accounts, all amounts and investments
held from time to time in any Trust Account (whether in the form of deposit
accounts, book-entry securities, uncertificated securities or otherwise), and
all proceeds of the foregoing.

“Trust Accounts” has the meaning set forth in Section 8.2(a)(iii) of the
Indenture.

“Trust Agreement” means the Amended and Restated Trust Agreement, dated as of
the Closing Date, between the Depositor and the Owner Trustee, as the same may
be amended and supplemented from time to time.

“Trust Estate” means all money, accounts, chattel paper, general intangibles,
goods, instruments, investment property and other property of the Issuer,
including without limitation (i) the Receivables acquired by the Issuer under
the Sale Agreement, the Related Security relating thereto and Collections
thereon after the Cut-Off Date, (ii) the Receivable Files, (iii) the rights of
the Issuer to the funds on deposit from time to time in the Trust Accounts and
any other account or accounts (other than the Certificate Distribution Account)
established pursuant to the Indenture or Servicing Agreement and all cash,
investment property and other property from time to time credited thereto and
all proceeds thereof, (iv) the rights of the Seller, as buyer, under the
Purchase Agreement (including the representations and warranties of the Bank
therein) and the assignment executed by the Bank pursuant to the Purchase
Agreement, (v) the rights of the Issuer under the Sale Agreement, the assignment
executed by the Depositor pursuant to the Sale Agreement and the Servicing
Agreement, (vi) the rights of the Issuer under the Administration Agreement and
(vii) all proceeds of the foregoing.

“UCC” means, unless the context otherwise requires, the Uniform Commercial Code
as in effect in the relevant jurisdiction, as amended from time to time.

 

   A-30   

Appendix A

COPAR 2019-1



--------------------------------------------------------------------------------

“Underwriter” or “Underwriters” means, collectively, J.P. Morgan Securities LLC,
Barclays Capital Inc., Credit Suisse Securities (USA) LLC, Capital One
Securities, Inc., RBC Capital Markets, LLC, The Williams Capital Group, L.P. and
Wells Fargo Securities, LLC.

“Underwriting Agreement” means the Underwriting Agreement, dated as of May 21,
2019, among J.P. Morgan Securities LLC, Barclays Capital Inc. and Credit Suisse
Securities (USA) LLC, each on its own behalf and as a representative of the
several underwriters named therein, the Bank and the Depositor.

“United States” or “USA” means the United States of America (including all
states, the District of Columbia and political subdivisions thereof).

“Unrelated Amounts” means (a) amounts deposited by the Servicer into the
Collection Account but later determined by the Servicer to be mistaken or
returned deposits or postings and (b) amounts deposited by the Servicer into the
Collection Account as Collections but which were later determined by the
Servicer to not constitute Collections with respect to the Receivables.

“U.S. Tax Person” means a Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code, generally including:

(a) a citizen or resident of the United States;

(b) a corporation or partnership organized in or under the laws of the United
States, any State or the District of Columbia;

(c) an estate, the income of which is includible in gross income for United
States tax purposes, regardless of its source; or

(d) a trust if a U.S. court is able to exercise primary supervision over the
administration of the trust and one or more U.S. Persons have the authority to
control all substantial decisions of the trust or a trust that has elected to be
treated as a U.S. Person.

“Verification Documents” means, with respect to any Note Owner, a certification
from such Note Owner certifying that such Person is in fact, a Note Owner, as
well as one additional piece of documentation reasonably satisfactory to the
recipient, such as a trade confirmation, account statement, letter from a broker
or dealer or other similar document.

“YSOC Amount” means, with respect to each Payment Date, an amount equal to the
dollar amount set forth next to such Payment Date on Exhibit D to the Servicing
Agreement.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms. Unless otherwise inconsistent with the terms
of this Agreement, all accounting terms used herein shall be interpreted, and
all accounting determinations hereunder shall be made, in accordance with GAAP.
Amounts to be calculated hereunder shall be continuously recalculated at the
time any information relevant to such calculation changes.

 

   A-31   

Appendix A

COPAR 2019-1